Exhibit 10.1
EXECUTION COPY
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 5, 2010
among
PATRIOT COAL CORPORATION,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer

and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Sole Lead Book Manager,
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arranger
and

PNC CAPITAL MARKETS LLC.
as Joint Lead Arranger
 
BANK OF AMERICA, N.A.,
as Syndication Agent

and
FIFTH THIRD BANK and NATIXIS,
as Co-Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page
 
            ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     31  
1.03
  Accounting Terms     32  
1.04
  Times of Day     33  
1.05
  Letter of Credit Amounts     33  
 
            ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 
           
2.01
  The Revolving Credit Loans     33  
2.02
  Borrowings, Conversions and Continuations of Loans     33  
2.03
  Letters of Credit     35  
2.04
  Swing Line Loans     44  
2.05
  Prepayments     47  
2.06
  Termination or Reduction of Commitments     49  
2.07
  Repayment of Loans     49  
2.08
  Interest     49  
2.09
  Fees     50  
2.10
  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate  
  51  
2.11
  Evidence of Debt     51  
2.12
  Payments Generally; Administrative Agent’s Clawback     52  
2.13
  Sharing of Payments by Lenders     53  
2.14
  Increase in Facility     54  
 
            ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 
           
3.01
  Taxes     55  
3.02
  Illegality     58  
3.03
  Inability to Determine Rates     58  
3.04
  Increased Costs; Reserves on Eurocurrency Rate Loans     59  
3.05
  Compensation for Losses     60  
3.06
  Mitigation Obligations; Replacement of Lenders     61  
3.07
  Survival     62  
 
            ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
           
4.01
  Conditions of Initial Credit Extension     62  
4.02
  Conditions to all Credit Extensions     64  

i



--------------------------------------------------------------------------------



 



              Section       Page
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES

 
           
5.01
  Existence, Qualification and Power     65  
5.02
  Authorization; No Contravention     65  
5.03
  Governmental Authorization; Other Consents     66  
5.04
  Binding Effect     66  
5.05
  Financial Statements; No Material Adverse Effect     66  
5.06
  Litigation     67  
5.07
  No Default     67  
5.08
  Ownership of Property; Liens; Investments     67  
5.09
  Environmental Compliance     68  
5.10
  Mining     69  
5.11
  Insurance     69  
5.12
  Taxes     69  
5.13
  ERISA Compliance     70  
5.14
  Subsidiaries; Equity Interests; Loan Parties     70  
5.15
  Margin Regulations; Investment Company Act     71  
5.16
  Disclosure     71  
5.17
  Compliance with Laws     71  
5.18
  Intellectual Property; Licenses, Etc.     71  
5.19
  Solvency     72  
5.20
  Casualty, Etc.     72  
5.21
  Labor Matters     72  
5.22
  Collateral Documents     72  
5.23
  Use of Proceeds     72  
5.24
  Coal Act; Black Lung Act     72  
5.25
  Activities and Liabilities of EACC Camps, Inc.     73  
 
            ARTICLE VI
AFFIRMATIVE COVENANTS

 
           
6.01
  Financial Statements     73  
6.02
  Certificates; Other Information     74  
6.03
  Notices     76  
6.04
  Payment of Obligations     77  
6.05
  Preservation of Existence, Etc.     77  
6.06
  Maintenance of Properties     78  
6.07
  Maintenance of Insurance     78  
6.08
  Compliance with Laws     78  
6.09
  Books and Records     78  
6.10
  Inspection Rights     79  
6.11
  Use of Proceeds     79  
6.12
  Covenant to Guarantee Obligations and Give Security     79  
6.13
  Compliance with Environmental Laws     83  
6.14
  Preparation of Environmental Reports     83  
6.15
  Further Assurances     84  

ii



--------------------------------------------------------------------------------



 



              Section       Page
 
           
6.16
  Compliance with Terms of Leaseholds and Related Documents     84  
6.17
  [Reserved]     84  
6.18
  [Reserved]     84  
6.19
  Certain Long Term Liabilities and Environmental Reserves     84  
6.20
  Mining Financial Assurances     84  
6.21
  Post-Closing Obligations     84  
 
            ARTICLE VII
NEGATIVE COVENANTS

 
           
7.01
  Liens     85  
7.02
  Indebtedness     87  
7.03
  Investments     89  
7.04
  Fundamental Changes     90  
7.05
  Dispositions     91  
7.06
  Restricted Payments     92  
7.07
  Change in Nature of Business     93  
7.08
  Transactions with Affiliates     93  
7.09
  Burdensome Agreements     93  
7.10
  Use of Proceeds     94  
7.11
  Financial Covenants     94  
7.12
  Capital Expenditures     94  
7.13
  Amendments of Organization Documents     94  
7.14
  Accounting Changes     94  
7.15
  Prepayments, Etc. of Indebtedness     94  
7.16
  Amendment, Etc. of Related Documents and Indebtedness     95  
7.17
  Limitation on Negative Pledge Clauses     95  
 
            ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 
           
8.01
  Events of Default     96  
8.02
  Remedies Upon Event of Default     99  
8.03
  Application of Funds     99  
 
            ARTICLE IX
ADMINISTRATIVE AGENT

 
           
9.01
  Appointment and Authority     100  
9.02
  Rights as a Lender     101  
9.03
  Exculpatory Provisions     101  
9.04
  Reliance by Administrative Agent     102  
9.05
  Delegation of Duties     102  
9.06
  Resignation of Administrative Agent     103  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     103  
9.08
  No Other Duties, Etc.     104  
9.09
  Administrative Agent May File Proofs of Claim     104  

iii



--------------------------------------------------------------------------------



 



              Section       Page
 
           
9.10
  Collateral and Guaranty Matters     105  
9.11
  Indemnification     105  
 
            ARTICLE X
MISCELLANENOUS

 
           
10.01
  Amendments, Etc.     106  
10.02
  Notices; Effectiveness; Electronic Communications     107  
10.03
  No Waiver; Cumulative Remedies     109  
10.04
  Expenses; Indemnity; Damage Waiver     109  
10.05
  Payments Set Aside     111  
10.06
  Successors and Assigns     112  
10.07
  Treatment of Certain Information; Confidentiality     115  
10.08
  Right of Setoff     116  
10.09
  Interest Rate Limitation     116  
10.10
  Counterparts; Integration; Effectiveness     116  
10.11
  Survival of Representations and Warranties     117  
10.12
  Severability     117  
10.13
  Replacement of Lenders     117  
10.14
  Governing Law; Jurisdiction; Etc.     118  
10.15
  Waiver of Jury Trial     119  
10.16
  Delivery of Lender Addenda     119  
10.17
  No Advisory or Fiduciary Responsibility     119  
10.18
  USA PATRIOT Act Notice     120  
10.19
  Time of the Essence     120  
10.20
  Amendment and Restatement.     120  

iv



--------------------------------------------------------------------------------



 



          SCHEDULES  
 
       
 
  1.01 (a)  
Subsidiary Guarantors
  1.01 (b)  
Existing Letters of Credit
  4.01 (a)  
Mortgaged Properties
  4.01 (b)  
Mortgage Modifications
  5.08 (c)  
Real Property
  5.09    
Environmental Matters
  5.14    
Subsidiaries and Other Equity Investments; Loan Parties
  5.18    
Intellectual Property Matters
  5.21    
Labor Matters
  6.08    
Compliance with Laws
  6.13    
Compliance with Environmental Laws
  6.21    
Post-Closing Obligations
  7.01    
Existing Liens
  7.02    
Existing Indebtedness
  7.03    
Existing Investments
  7.17    
Negative Pledges
  10.02    
Administrative Agent’s Office, Certain Addresses for Notices
       
 
EXHIBITS  
 
       
 
Form of  
 
       
 
  A    
Borrowing Notice
  B    
Swing Line Loan Notice
  C    
Note
  D    
Compliance Certificate
  E    
Assignment and Assumption
  F    
Subsidiary Guaranty
  G    
Mortgage
  H    
Opinion of Davis Polk & Wardwell LLP
  I    
Opinion of Joseph W. Bean, Esq.
  J    
Lender Addendum

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of May 5, 2010, among PATRIOT COAL CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
          WHEREAS, the Borrower, the lenders party thereto, Bank of America,
N.A., as Administrative Agent, and the other parties party thereto entered into
that certain Credit Agreement, dated as of October 31, 2007 (as amended by
Amendment No. 1 to Credit Agreement, dated as of April 2, 2008, as further
amended by Amendment No. 2 to Credit Agreement, dated as of May 19, 2008, and as
further amended by Amendment No. 3 to Credit Agreement, dated as of
September 25, 2008, the “Original Credit Agreement”);
          WHEREAS, on the Original Closing Date and pursuant to the Original
Credit Agreement, the Lenders agreed to extend a revolving credit facility to be
used by the Borrower for working capital (including the issuance of letters of
credit), capital expenditures and other lawful purposes;
          WHEREAS, on the Original Closing Date and pursuant to the terms of the
Original Credit Agreement, the L/C Issuer agreed to issue letters of credit, in
each case, on the terms and subject to the conditions set forth in the Original
Credit Agreement; and
          WHEREAS, the Borrower has requested and the Lenders have agreed to an
amendment and restatement of the Original Credit Agreement as set forth herein.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
          “Accounting Change” means changes in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the Securities and Exchange Commission.
          “Acquired Assets” has the meaning specified in the definition of
“Permitted Acquisition”.
          “Acquired Entity” has the meaning specified in the definition of
“Permitted Acquisition”.

 



--------------------------------------------------------------------------------



 



          “Additional Extensions of Credit” has the meaning specified in
Section 10.01.
          “Adjustment Date” means the date of receipt by the Administrative
Agent of the financial statements for the most recently completed fiscal period
furnished pursuant to Section 6.01, and the compliance certificate with respect
to such financial statements furnished pursuant to Section 6.02. For purposes of
determining the Applicable Rate, the first Adjustment Date shall be the third
day following the date on which the financial statements for the fiscal quarter
ending September 30, 2010 furnished pursuant to Section 6.01 and the related
compliance certificate furnished pursuant to Section 6.02 are delivered to the
Administrative Agent.
          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” means this Amended and Restated Credit Agreement.
          “Applicable Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Facility
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of the Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth on Schedule 1 to the Lender Addendum
delivered by such Lender or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
          “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Consolidated Net Leverage Ratio as set forth below:

2



--------------------------------------------------------------------------------



 



                      Applicable Rate         Eurocurrency Rate            
Consolidated Net   Loans and Letters         Level   Leverage Ratio   of Credit
  Base Rate Loans   Commitment Fee I   ≥ 2.50x   4.250%   3.250%   0.750% II   ≥
2.00x   4.000%   3.000%   0.625% III   ≥ 1.50x   3.750%   2.750%   0.625% IV   ≥
1.00x   3.500%   2.500%   0.500% V   < 1.00x   3.250%   2.250%   0.500%

provided, that (a) the Applicable Rate will be determined as of the last day of
the immediately preceding fiscal quarter; provided, that from the Restatement
Date to the date on which the Administrative Agent receives the Borrower’s
compliance certificate for the fiscal quarter ending September 30, 2010, the
pricing will be at Level II, (b) the Applicable Rate determined for any
Adjustment Date (including the first Adjustment Date) shall remain in effect
until a subsequent Adjustment Date for which the Consolidated Net Leverage Ratio
falls within a different level, and (c) if the financial statements and related
compliance certificate for any fiscal period are not delivered by the date due
pursuant to Sections 6.01 and 6.02, the Applicable Rate shall be those set forth
in Level I until the date of delivery of such financial statements and
compliance certificate, after which the Applicable Rate shall be based on the
Consolidated Net Leverage Ratio set forth in such compliance certificate.
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Arranger” means, collectively, (a) Banc of America Securities, in its
capacity as a joint lead arranger and sole book manager, (b) Citigroup Global
Markets Inc., in its capacity as a joint lead arranger, and (c) PNC Capital
Markets LLC, in its capacity as a joint lead arranger.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
          “Attributable Indebtedness” means, on any date, in respect of any
Capital Lease Obligations of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2009, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year
of the Borrower and its Subsidiaries, including the notes thereto.
          “Availability Period” means the period from and including the
Restatement Date to the earliest of (i) the Maturity Date, (ii) the date of
termination of the Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make

3



--------------------------------------------------------------------------------



 



Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
          “Banc of America Securities” means Banc of America Securities LLC and
its successors.
          “Bank of America” means Bank of America, N.A. and its successors.
          “Bank of America Fee Letter” means the letter agreement, dated May 5,
2010, among the Borrower, the Administrative Agent and Banc of America
Securities.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency
Rate plus 1% and (c) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
          “Base Rate Loan” means a Revolving Credit Loan that bears interest
based on the Base Rate.
          “BBA LIBOR Daily Floating Rate” means a daily fluctuating rate of
interest equal to the rate per annum (rounded upwards to the nearest 1/100 of
one percent) equal to BBA LIBOR, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Swing Line
Lender from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time, in the
Swing Line Lender’s sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. If such rate is not available at
such time for any reason, then the rate for that interest period will be
determined by such alternate method as reasonably selected by the Administrative
Agent. A “London Banking Day” is a day on which banks in London are open for
business and dealing in offshore dollars.
          “Black Lung Act” means the Black Lung Benefits Act of 1972, 30 U.S.C.
§§ 901, et seq., the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§
801, et seq., the Black Lung Benefits Reform Act of 1977, Pub. L. No. 95-239, 92
Stat. 95 (1978), and the Black Lung Benefits Amendments of 1981, Pub. L.
No. 97-119, Title 11, 95 Stat. 1643, in each case as amended.
          “Black Lung Liability” means any liability or benefit obligations
related to black lung claims and benefits under the Black Lung Act, and
liabilities and benefits related to pneumoconiosis, silicosis, exposure to
isocyanates or other lung disease arising under any federal or state law,
including any Mining Law.

4



--------------------------------------------------------------------------------



 



          “Borrower” has the meaning specified in the introductory paragraph
hereto.
          “Borrower Materials” has the meaning specified in Section 6.02.
          “Borrowing” means a Revolving Credit Borrowing or a Swing Line
Borrowing, as the context may require.
          “Borrowing Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Revolving Credit Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
          “Business” has the meaning specified in Section 5.09(b).
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.
          “Capital Expenditures” means, with respect to any Person for any
period, any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (excluding normal replacements and maintenance which are
properly charged to current operations); provided, that Capital Expenditures for
the Borrower and its Subsidiaries shall not include Permitted Acquisitions
during such period. For purposes of this definition, the purchase price of
equipment that is purchased substantially concurrently with the trade-in of
existing equipment with the proceeds of any non-ordinary course asset sales
(provided, that the purchase is made within 180 days after the sale) or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time, the
proceeds of such asset sale or the amount of such insurance proceeds, as the
case may be.
          “Capital Lease Obligations” means of any Person as of the date of
determination, the aggregate liability of such Person under Financing Leases
reflected on a balance sheet of such Person under GAAP.
          “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing, but
excluding any securities convertible into or exchangeable for shares of Capital
Stock.
          “Cash Collateral Account” means a blocked, interest bearing deposit
account of one or more of the Loan Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.
          “Cash Collateralize” has the meaning specified in Section 2.03(g).

5



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means any of the following types of Investments:
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
twelve months from the date of acquisition thereof;
     (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a), (b), and (f) entered
into with any financial institution meeting the qualifications specified in
clause (b) above;
     (d) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
     (e) marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency
selected by the Borrower;
     (f) readily marketable direct obligations issued by any state or
commonwealth of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities of 12 months or less from the date of acquisition;
     (g) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated within the top three categories by
S&P or Moody’s; and
     (h) shares of investments companies registered under the Investment Company
Act of 1940, substantially all of the investments of which are one or more of
the types of securities described in clauses (a) through (g) of this definition.
          “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.

6



--------------------------------------------------------------------------------



 



          “Cash Management Bank” means any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement.
          “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request or directive
(whether or not having the force of law) by any Governmental Authority required
to be complied with by any Lender.
          “Change of Control” means:
     (a) an event or series of events by which any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, directly or indirectly, of 35% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis; or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
          “Citigroup” means Citigroup Global Markets Inc. and its successors.
          “Citigroup Fee Letter” means the letter agreement, dated May 5, 2010,
between the Borrower and Citigroup.
          “Coal Act” means the Coal Industry Retiree Health Benefit Act of 1992,
26 U.S.C. §§ 9701, et seq., as amended.

7



--------------------------------------------------------------------------------



 



          “Coal Supply Agreements” means each agreement entered into by Patriot
Coal Sales LLC and certain affiliates of Peabody in the form of the Master Coal
Supply Agreement, attached as Exhibit J-3 to the Separation Agreement (to the
extent such agreements remain in effect).
          “Coal Supply Agreement I” means the Coal Supply Agreement I, dated as
of October 22, 2007, between COALSALES II, LLC and Patriot Coal Sales LLC.
          “Coal Supply Agreement II” means the Coal Supply Agreement II, dated
as of October 22, 2007, between COALSALES II, LLC and Patriot Coal Sales LLC.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the Collateral Documents and all of the other property that is
under the terms of the Collateral Documents, subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties as security for the
Obligations.
          “Collateral Documents” means, collectively, the Security Agreement,
the Intellectual Property Security Agreements, the Mortgages, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties as security for the Obligations.
          “Commitment” means, as to each Lender, its obligation to (a) make
Revolving Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth under the caption “Commitment” opposite such
Lender’s name on Schedule 1 to the Lender Addendum delivered by such Lender, or,
as the case may be, opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Commitments as of the Restatement Date is $427,500,000.
For the avoidance of doubt, upon the Restatement Date, the Commitments of the
Lenders under the Original Credit Agreement shall be adjusted and reallocated as
reflected in the Lender Addenda delivered by the Lenders as of the Restatement
Date with aggregate Commitments as of the Restatement Date of $427,500,000.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consent of Guarantors” has the meaning specified in
Section 4.01(a)(xiii).
          “Consolidated Cash Interest Charges” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest expense and letter of credit fees and commissions of the Borrower and
its Subsidiaries in connection with borrowed money or other extensions of
credit, in each case to the extent treated as interest in accordance with GAAP
and payable in cash.

8



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA” means, as of the last day of any period,
Consolidated Net Income for such period (excluding, without duplication,
(a) Federal, state, local and foreign income tax expense or benefit for such
period, (b) noncash compensation expenses related to common stock and other
equity securities issued to employees, (c) extraordinary or non-recurring gains
and losses in accordance with GAAP, (d) gains or losses on discontinued
operations and (e) any FASB ASC 360-10 writedowns, in each case for such period,
plus (i) consolidated interest expense, determined in accordance with GAAP, plus
(ii) any minority interests share of income and losses for such period, plus
(iii) to the extent deducted in computing such Consolidated Net Income, the sum
of all income taxes, depreciation, depletion and amortization of property,
plant, equipment and intangibles, plus (iv) any debt extinguishment costs, plus
(v) non-cash charges including non-cash charges due to cumulative effects of
changes in accounting principles (but excluding any such charge which requires
an accrual of, or a cash reserve for, anticipated cash charges for any future
period), plus (vi) reclamation and remediation obligation expenses less
reclamation and remediation obligations cash payments (it being understood that
reclamation and remediation obligation expenses may not be added back under any
other clause in this definition), plus (vii) cash proceeds of asset sales or
principal repayments in cash of notes receivables related to asset sales, so
long as such cash proceeds and cash repayments in the aggregate do not exceed
20% of Consolidated EBITDA in any reporting period, plus (viii) cash received
from any non-wholly owned subsidiary or joint venture, plus (ix) transaction
costs, fees and expenses incurred during such period in connection with any
acquisition not prohibited hereunder or any issuance of debt or equity
securities by the Borrower or any of its Subsidiaries, in each case for such
period, plus (x) negative sales or purchase contract accretion, minus (xi) gains
and losses on asset sales, minus (xii) Consolidated EBITDA of any non-wholly
owned subsidiary, and equity earnings and losses from joint ventures,
minus(xiii) cash dividends made to any minority interest holder, minus (xiv)
positive sales or purchase contract accretion. For the avoidance of doubt, for
any period, to the extent that Consolidated Net Income has been increased for
such period due to any sales or purchase contract accretion, the amount of such
increase shall be subtracted from Consolidated Net Income (and not added back)
in calculating Consolidated EBITDA for such period.
          “Consolidated Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct obligations arising under standby letters of
credit (other than with respect to Designated Letters of Credit) and similar
instruments, (c) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) obligations under coal leases which may be
terminated at the discretion of the lessee), (d) Attributable Indebtedness in
respect of Capital Lease Obligations, (e) without duplication, all Guarantees
with respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Borrower or any Subsidiary,
(f) amounts due under Permitted Securitization Programs (whether or not on the
balance sheet of the Borrower or its Subsidiaries) and (g) the Swap Termination
Value that (i) with respect to clause (a) of that definition, is due and payable
by the Borrower and its Subsidiaries under any Swap Contract that has been
closed out and (ii) with respect to clause (b) of that definition would be
payable by the Borrower and its Subsidiaries with respect to an early
termination of any outstanding Secured Hedge Agreement, provided, however, that
for the

9



--------------------------------------------------------------------------------



 



purpose of calculating the Swap Termination Value for this clause (ii) the Swap
Termination Value shall only take into account the effect of any valid netting
agreement relating to Secured Hedge Agreements.
          “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior consecutive fiscal quarters ending as of the date of the financial
statements most recently delivered by the Borrower pursuant to Section 6.01(a)
or (b), as applicable, to (b) Consolidated Cash Interest Charges for such
period.
          “Consolidated Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for that period, determined in accordance with GAAP.
          “Consolidated Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness less the sum of
all Unrestricted Cash, Cash Equivalents and short-term marketable debt
securities of any Loan Party that in the aggregate exceed $25,000,000 as of the
date of the financial statements most recently delivered by the Borrower
pursuant to Section 6.01(a) or (b), as applicable, to (b) Consolidated EBITDA
for the period of the four consecutive fiscal quarters ending as of the date of
such financial statements.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Convertible Notes” means the convertible notes of the Borrower issued
pursuant to the Convertible Notes Indenture as in effect on the Restatement Date
in an aggregate principal amount not to exceed $200,000,000.
          “Convertible Notes Indenture” means the Indenture, dated as of May 28,
2008, among the Borrower, the subsidiaries party thereto and U.S. Bank National
Association, as trustee.
          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

10



--------------------------------------------------------------------------------



 



          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has become the
subject of a bankruptcy or insolvency proceeding.
          “Designated Letters of Credit” means letters of credit issued with
respect to mine reclamation, workers’ compensation and other employee benefit
liabilities.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of the Borrower that is
organized under the laws of any political subdivision of the United States or
the District of Columbia.
          “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) except in the case of an assignee of any Loan held by any
Arranger or any of its Affiliates, the Administrative Agent, (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed), (iii) the L/C Issuer and
(iv) the Swing Line Lender; provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any natural person.
          “Environment” means ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or sediment, natural resources such as flora or
fauna or as otherwise defined in any Environmental Law.
          “Environmental Laws” means any and all current and future federal,
state, local and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees,

11



--------------------------------------------------------------------------------



 



concessions, grants, franchises, agreements or other governmental restrictions
or common law causes of action applicable to the Borrower’s properties and
operations relating to (a) protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous materials, substances or wastes
into the environment including ambient air, surface water, ground water, or
land, (b) SMCRA, (c) MSHA, (d) human health as affected by hazardous or toxic
substances, (e) acid mine drainage and (f) mining operations and activities to
the extent relating to environmental protection or reclamation; provided, that
“Environmental Laws” do not include any laws relating to worker or retiree
benefits, including benefits arising out of occupational diseases.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the Environment, (e) Reclamation or (f) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “Environmental Permits” means any and all permits, licenses,
registrations, certifications, notifications, exemptions and any other
authorization required under any applicable Environmental Law (including,
without limitation, those necessary under any applicable Environmental Laws for
the construction, maintenance and operation of any coal mine or related
processing facilities or Reclamation).
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in

12



--------------------------------------------------------------------------------



 



Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
          “Eurocurrency Rate” means:
          (i) for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
          (ii) for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
          “Eurocurrency Rate Loan” means a Revolving Credit Loan that bears
interest at a rate based on the Eurocurrency Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) branch profits taxes or
taxes imposed on or measured

13



--------------------------------------------------------------------------------



 



by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), as a result of a present or former connection
between the Administrative Agent, such Lender or such L/C Issuer (or such other
recipient) and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent, such Lender,
or such L/C Issuer (or such other recipient) having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any Loan Document), (b) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 10.13), any
United States withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or any tax that is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law after the date
such Foreign Lender becomes a party hereto) to comply with Section 3.01(e);
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of the designation of a new Lending Office (or assignment)
to receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 3.01(a) or (c) any United States withholding tax that is
imposed as a result of such Lender’s failure to comply with the requirements of
Sections 1471 through 1474 of the Code and any regulations promulgated
thereunder (“FATCA”) to establish an exemption from withholding thereunder.
          “Existing Letters of Credit” means the letters of credit outstanding
on the Restatement Date and set forth on Schedule 1.01(b).
          “Extraordinary Receipt” means any cash received by the Borrower or any
of its Subsidiaries as proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) or condemnation awards (and payments in lieu thereof).
          “Facility” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
          “Fair Market Value” means, as of any date of determination, the value
that would be attributed to the Securitization Assets by an independent and
unaffiliated third party purchasing the Securitization Assets in an arms-length
sale transaction as of such date, as determined in good faith by the Borrower.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

14



--------------------------------------------------------------------------------



 



          “Fee Letters” means, collectively, the Bank of America Fee Letter, the
Citigroup Fee Letter and the PNC Fee Letter.
          “Financing Lease” means any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
          “Foreign Lender” means, with respect to the Borrower, any Lender that
is organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.
          “Foreign Subsidiary” means a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia and any Subsidiary thereof.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, that are
applicable to the circumstances as of the date of determination.
          “Governmental Authority” means the government of the United States or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
          “Guarantee” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to the extent the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation in order to induce the creation of such obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, reimbursement obligations under letters of credit and any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the

15



--------------------------------------------------------------------------------



 



ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (i) indemnification or reimbursement obligations
under or in respect of Surety Bonds or Designated Letters of Credit,
(ii) ordinary course performance guarantees by any Loan Party of the obligations
(other than for the payment of borrowed money) of any other Loan Party and
(iii) endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
          “Guarantor Subsidiary” means any Subsidiary of the Borrower that is
(a) a Domestic Subsidiary and (b) a Foreign Subsidiary, in the case of clause
(b) to the extent the Borrower determines in good faith and in its reasonable
discretion that no material adverse tax consequences would result; provided,
that such term shall not include (i)) (A) any Securitization Subsidiary or
(B) EACC Camps Inc., a West Virginia corporation, so long as Section 5.25
continues to be true and correct in all respects or (ii) any Subsidiary not
wholly-owned, directly or indirectly, by the Borrower to the extent (but only so
long as) it is prohibited by the terms of any Contractual Obligation (including
pursuant to any Organization Documents of such Subsidiary) from guaranteeing the
Obligations or any other obligations or liabilities guaranteed pursuant to the
terms of the Subsidiary Guaranty (it being understood that, for purposes of this
definition, the terms of any Contractual Obligation shall be deemed to prohibit
such Guarantee if it would constitute a breach or default under or result in the
termination of or require the consent of any Person (other than the Borrower or
any of its Subsidiaries, or the Administrative Agent or the Lenders in their
respective capacities as such) under the security, agreement, instrument or
other undertaking giving rise to such Contractual Obligation); provided further,
that such Contractual Obligation is or was not created in contemplation of this
definition.
          “Hazardous Materials” means (i) any explosive or radioactive
substances or wastes and (ii) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products or any coal ash, coal combustion
by-products or waste, boiler slag, scrubber residue or flue desulphurization
residue.
          “Hedge Bank” means any Person that, at the time it enters into a
Secured Hedge Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Secured Hedge Agreement.
          “Honor Date” shall have the meaning specified in Section 2.03(c)(i).

16



--------------------------------------------------------------------------------



 



          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments issued for the account of such Person;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
and accrued expenses incurred in the ordinary course of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) Capital Lease Obligations; and
     (g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of any other Person.
          For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor. The amount of any net obligation under any Swap Contract on
any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitees” has the meaning specified in Section 10.04(b).
          “Information” has the meaning specified in Section 10.07.

17



--------------------------------------------------------------------------------



 



          “Intellectual Property Security Agreements” means the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement, each as defined under the Security Agreement.
          “Interest Payment Date” means, (a) as to any Loan other than a Base
Rate Loan or a BBA LIBOR Daily Floating Rate Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date (or, if sooner, the date on
which the Obligations become due and payable pursuant to Section 8.02);
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan and any BBA LIBOR Daily Floating Rate Loan, the
last Business Day of each March, June, September and December and the Maturity
Date.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months or, to the extent available to all Lenders making such
Eurocurrency Rate Loans, nine or twelve months thereafter, as selected by the
Borrower in its Borrowing Notice; provided, that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock or other securities of another Person,
(b) a loan, advance (excluding intercompany liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Borrower and its Subsidiaries) or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be (i) the amount actually
invested, as determined immediately prior to the time of each such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment minus (ii) the amount of dividends or distributions received in
connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment that in each case is received
in cash, Cash Equivalents or short-term marketable debt securities.

18



--------------------------------------------------------------------------------



 



          “Investment Grade Rating” shall mean a rating equal to or higher than
Baa3 (or equivalent) by Moody’s and BBB- (or equivalent) by S&P, or an
equivalent rating by any other nationally recognized statistical rating agency
selected by the Borrower and reasonably acceptable to the Administrative Agent.
          “IP Rights” has the meaning specified in Section 5.18.
          “IRS” means the United States Internal Revenue Service.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to any such Letter of Credit.
          “Joint Venture” means any Person (other than a Subsidiary) in which
the Borrower and its Subsidiaries collectively hold an ownership interest.
          “Laws” means, as to any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, regulations,
ordinances, codes, and determinations of arbitrators or courts or other
Governmental Authorities, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, and such other Lender or Lenders that agree to act
as L/C Issuer at the request of the Borrower, and any successor issuer of
Letters of Credit hereunder.
          “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

19



--------------------------------------------------------------------------------



 



          “Lender” has the meaning specified in the introductory paragraph
hereto and, as the context requires, includes the Swing Line Lender.
          “Lender Addendum” means, with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit J, to be executed and delivered
by such Lender on the Restatement Date as provided in Section 10.16.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” means any letter of credit issued hereunder and
shall include the Existing Letters of Credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by any L/C Issuer.
          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
          “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
          “Liability Assumption Agreements” means (a) the Coal Act Liability
Assumption Agreement, dated as of October 22, 2007, among the Borrower, Peabody
Holding Company, LLC and Peabody, (b) the NBCWA Liability Assumption Agreement,
dated as of October 22, 2007, among the Borrower, Peabody Holding Company, LLC,
Peabody Coal Company, LLC and Peabody, and (c) the Salaried Employee Liability
Assumption Agreement, dated as of October 22, 2007, among the Borrower, Peabody
Holding Company, LLC, Peabody Coal Company, LLC and Peabody.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any Financing Lease having
substantially the same economic effect as any of the foregoing).
          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan.
          “Loan Documents” means, collectively, (a) this Agreement, (b) the
Notes, (c) the Subsidiary Guaranty, (d) the Collateral Documents, (e) each
Issuer Document, (f) each Secured Hedge Agreement, and (g) each Secured Cash
Management Agreement.
          “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.

20



--------------------------------------------------------------------------------



 



          “London Banking Day” means any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this or any of the other Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.
          “Material Leased Real Property” means real property leased by any Loan
Party having a fair market value reasonably estimated by the Borrower to be in
excess of $4,000,000.
          “Material Owned Real Property” means real property owned by any Loan
Party having a fair market value reasonably estimated by the Borrower to be in
excess of $2,500,000.
          “Maturity Date” means the earlier of (i) December 31, 2013 and (ii) to
the extent that the Convertible Notes are not converted in full into common
Equity Interests of the Borrower on or prior to January 31, 2013 (or cash or
Cash Equivalents are not placed irrevocably into an escrow, deposit or
securities account on or prior to such date in an amount sufficient to pay, on
the maturity date thereof, all principal and unpaid interest outstanding in
respect of such Convertible Notes (such escrow, deposit or securities account,
the arrangements and documentation with respect thereto, and the escrow, deposit
or securities agent with respect thereto, to be reasonably satisfactory to the
Administrative Agent), the 90th day prior to the maturity of such Convertible
Notes (or any replacement indebtedness in respect thereof); provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the immediately preceding Business Day.
          “Mining Financial Assurances” has the meaning specified in
Section 5.10(a).
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means thedeeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages and leasehold deeds of trust in substantially the
form of Exhibit G (with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters) entered
into in connection with the Original Credit Agreement and covering the
properties listed on Schedule 4.01(a) (together with the Assignments of Leases
and Rents referred to therein and each other mortgage delivered pursuant to
Section 6.12, in each case as amended, restated, supplemented or otherwise
modified from time to time.
          “Mortgage Modification” has the meaning specified in Schedule 6.21.
          “MSHA” means the Mining Safety and Health Act of 1977, 30 U.S.C. §§
801 et seq., as amended.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

21



--------------------------------------------------------------------------------



 



          “Net Cash Proceeds” means:
     (a) with respect to any Disposition by the Borrower or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
the Borrower or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided, that if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and
     (b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
          “Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Credit Loans or Swing Line Loans, as the case may
be, made by such Lender, substantially in the form of Exhibit C.
          “Obligations” means all advances to, and debts, liabilities and
obligations of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

22



--------------------------------------------------------------------------------



 



          “Original Closing Date” means October 31, 2007.
          “Original Credit Agreement” has the meaning specified in the
Preliminary Statements.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.
          “Outstanding Amount” means (i) with respect to Revolving Credit Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments of such
Swing Line Loans occurring on such date; and (iii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
          “Overnight Rate” means, for any day, the greater of (a) the Federal
Funds Rate and (b) an overnight rate determined by the Administrative Agent, the
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation.
          “Participant” has the meaning specified in Section 10.06(d).
          “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA, or any successor thereto.
          “Peabody” means Peabody Energy Corporation, a Delaware corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
          “Permitted Acquisition” shall mean the acquisition by the Borrower or
any Subsidiary of all or substantially all the assets of a Person or line of
business of such person (referred to herein as the “Acquired Assets”), or all of
the Equity Interests of a Person (referred to herein as the “Acquired Entity”);
provided, that (i) such acquisition was not preceded by an unsolicited tender
offer for such Equity Interests by, or proxy contest initiated by the Borrower
or any Subsidiary; (ii) the Acquired Entity or the Acquired Assets, as
applicable, shall be engaged in a Similar Business as conducted during the
current and most recently concluded

23



--------------------------------------------------------------------------------



 



calendar year; (iii) at the time of such transaction (A) both before and after
giving effect thereto, no Event of Default or Default shall have occurred and be
continuing; (B) the Borrower would be in compliance with the covenants set forth
in Section 7.11 as of the most recently completed period ending prior to such
transaction for which the financial statements and certificates required by
Sections 6.01(a) or (b) were required to be delivered, after giving pro forma
effect to such transaction and to any other event occurring after such period as
to which pro forma recalculation is appropriate (including any other transaction
described in this definition occurring after such period) as if such transaction
(and the occurrence or assumption of any Indebtedness in connection therewith)
had occurred as of the first day of such period; (C) after giving effect to such
acquisition, the aggregate of unused and available Commitments plus the amount
of other free and unencumbered cash and Cash Equivalents available to the
Borrower shall be at least equal to $50,000,000; and (D) the aggregate of the
cash consideration paid (excluding cash consideration paid with the proceeds of
equity issuances after the Original Closing Date) in connection with such
acquisition and any related acquisitions pursuant to this definition (including
any Indebtedness of the Acquired Entity that is assumed by the Borrower or any
Subsidiary in connection with such acquisition) shall not exceed (x) if the
Consolidated Net Leverage Ratio after giving effect to such acquisition is equal
to or greater than 2.50:1.00, $250,000,000 in any fiscal year or (y) if the
Consolidated Net Leverage Ratio after giving effect to such acquisition is less
than 2.50:1.00, $500,000,000 in any fiscal year; (iv) the Borrower and the
Subsidiaries shall not incur or assume any Indebtedness in connection with such
acquisition, except as permitted by Section 7.02; (v) the Borrower shall comply,
and shall cause the Acquired Entity, if any, to comply, with the applicable
provisions of Section 6.12 and Section 7.3 of the Security Agreement; and
(vi) at least 5 Business Days prior to the proposed date of consummation of the
transaction, the Borrower shall deliver to the Administrative Agent (A) an
officer’s certificate certifying that such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance) and (B) all such other information and
data relating to the transaction or the Person or business to be acquired as may
be reasonably requested by the Administrative Agent.
          “Permitted Securitization Program” means any receivables
securitization program pursuant to which the Borrower or any of its Subsidiaries
sells accounts receivable and related receivables; provided, that the aggregate
principle amount of all asset-backed securities issued pursuant to such
receivables securitization programs shall not exceed $125,000,000 at any time
outstanding; provided further, that with respect to any Permitted Securitization
Program involving a Securitization Subsidiary, (i) such Permitted Securitization
Program must qualify as a “Securitization” hereunder, (ii) the Investment made
by the Borrower or any Subsidiary in such Securitization Subsidiary must be no
greater than is customary for transactions of this type of similar sizes and
(iii) the Seller’s Retained Interest and all proceeds thereof shall constitute
Collateral hereunder and all necessary steps to perfect a security interest in
such Seller’s Retained Interest in the Collateral Agent are taken by the
Borrower or applicable Subsidiary.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, by any
ERISA Affiliate.

24



--------------------------------------------------------------------------------



 



          “Platform” has the meaning specified in Section 6.02.
          “Pledged Debt” has the meaning specified in Section 1.1 of the
Security Agreement.
          “Pledged Equity Interests” has the meaning specified in Section 1.1 of
the Security Agreement.
          “PNC” means PNC Capital Markets LLC and its successors.
          “PNC Fee Letter” means the letter agreement, dated May 5, 2010,
between the Borrower and PNC.
          “Pro Forma Basis” means, for purposes of calculating the financial
covenants set forth in Section 7.11, that with respect to any acquisition or
disposition described in Section 1.03(c), such acquisition or disposition shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such acquisition or disposition for which
the Borrower has delivered financial statements pursuant to Section 6.01. In
connection with the foregoing, (a) with respect to any acquisition, income
statement items attributable to the Person or property or assets acquired of
shall be included to the extent relating to any period applicable in such
calculations to the extent (i) such items are not otherwise included in such
income statement items for the Borrower and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01,
(ii) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (iii) any Indebtedness
incurred or assumed by the Borrower or any Subsidiary (including the Person,
property or assets acquired) in connection with such acquisition and any
Indebtedness of the Person, property or assets acquired which is not retired in
connection with such acquisition (A) shall be deemed to have been incurred as of
the first day of the most recent four fiscal quarter period preceding the date
for such acquisition and (B) if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the most recent four fiscal
quarter period preceding the date of such acquisition for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; and
(b) with respect to any disposition, income statement items attributable to the
Person or property or assets being disposed of shall be excluded to the extent
relating to any period applicable in such calculations in accordance with the
foregoing principles applicable to acquisitions, mutatis mutandis.
          “Production Payments” means with respect to any Person, all production
payment obligations and other similar obligations with respect to coal and other
natural resources of such Person that are recorded as a liability or deferred
revenue on the financial statements of such Person in accordance with GAAP.
          “Properties” has the meaning specified in Section 5.09(a).
          “Public Lender” has the meaning specified in Section 6.02.
          “Reclamation” means the reclamation and restoration of land, water and
any future, current, abandoned or former mines, and of any other Environment
affected by such

25



--------------------------------------------------------------------------------



 



mines, as required pursuant to SMCRA, any other Environmental Law or any
Environmental Permit.
          “Refinancing Indebtedness” has the meaning specified in
Section 7.02(c).
          “Register” has the meaning specified in Section 10.06(c).
          “Related Documents” means the Separation Agreement, the Tax Separation
Agreement, the Coal Supply Agreement I, the Coal Supply Agreement II, the Coal
Supply Agreements and the Liability Assumption Agreements.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Borrowing Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
          “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided,
that the unused Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
          “Requirement of Law” means as to any Person, the Organizational
Documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer” means the chief executive officer, president, or
any vice president of the Borrower or, with respect to financial matters, the
chief financial officer or treasurer of the Borrower.
          “Restatement Date” means the first date that all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or

26



--------------------------------------------------------------------------------



 



termination of any such Capital Stock, or on account of any return of capital to
the Borrower’s stockholders, partners or members (or the equivalent Person
thereof).
          “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
          “Revolving Credit Loan” has the meaning specified in Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Cash Management Agreement” means any Cash Management
Agreement that is entered into by and between the Borrower and any Cash
Management Bank.
          “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII that is entered into by and between the Borrower and any Hedge Bank.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks, and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
          “Securitization” means any transaction or series of transactions
entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or such Subsidiary, as the case may be, sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Subsidiary) without recourse other than pursuant to Standard Securitization
Undertakings, and which Securitization Subsidiary finances the acquisition of
such Securitization Assets with (i) cash, (ii) the issuance to the Borrower of
Seller’s Retained Interests or an increase in such Seller’s Retained Interests,
or (iii) proceeds from the sale or collection of Securitization Assets.
          “Securitization Assets” means any accounts receivable owed to the
Borrower or any Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable or other receivables, all proceeds of such accounts
receivable and other assets (including contract rights) which are of the type
customarily transferred or in respect of which security interests are
customarily granted in connection with securitizations of accounts receivable
and which are sold, transferred or otherwise conveyed by the Borrower or a
Subsidiary to a Securitization Subsidiary.
          “Securitization Subsidiary” means a wholly owned Subsidiary of the
Borrower or any of its Subsidiaries to which the Borrower or any of its
Subsidiaries, sells, conveys, transfers or grants a Lien in Securitization
Assets, which wholly owned Subsidiary is formed for the

27



--------------------------------------------------------------------------------



 



limited purpose of effecting one or more Securitizations involving the
Securitization Assets and related activities.
          “Security Agreement” means that certain Pledge and Security agreement,
dated as of October 31, 2007, by and among the Administrative Agent and each of
the Grantors (as defined therein) party thereto, together with each other pledge
and security agreement and pledge and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, restated, supplemented or
otherwise modified from time to time.
          “Seller’s Retained Interest” means the debt or equity interests held
by the Borrower or any of its Subsidiaries in a Securitization Subsidiary to
which Securitization Assets have been transferred, including any such debt or
equity received as consideration for or as a portion of the purchase price for
the Securitization Assets transferred, or any other instrument through which the
Borrower or any of its Subsidiaries has rights to or receives distributions in
respect of any residual or excess interest in the Securitization Assets.
          “Senior Notes” means the senior notes of the Borrower issued pursuant
to the Senior Notes Indenture as in effect on the Restatement Date in an
aggregate principal amount not to exceed $300,000,000.
          “Senior Notes Indenture” means the Indenture, dated as of May 5, 2010
among the Borrower, the subsidiaries party thereto and Wilmington Trust Company,
as trustee.
          “Senior Notes Offering” means the issuance of the Senior Notes.
          “Separation Agreement” means the Separation Agreement, Plan of
Reorganization and Distribution, dated as of October 22, 2007, between Peabody
and the Borrower.
          “Similar Business” means coal production, coal mining, coal
gasification, coal liqui-faction, other BTU conversions, coal brokering, coal
transportation, mine development, coal supply contract restructurings, ash
disposal, environmental remediation, Reclamation, coal and coal bed methane
exploration, production, marketing, transportation and distribution and other
related businesses, and activities of the Borrower and its Subsidiaries as of
the date hereof and any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.
          “SMCRA” means the Surface Mining Control and Reclamation Act of 1977,
30 U.S.C. §§1201 et seq., as amended.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such

28



--------------------------------------------------------------------------------



 



Person’s property would constitute an unreasonably small capital, and (e) such
Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
          “Spin-Off” means the transaction pursuant to which the Borrower became
a separate legal entity by way of distribution of the Borrower’s common shares
to stockholders of Peabody.
          “Standard Securitization Undertakings” means representations,
warranties, covenants, repurchase obligations and indemnities entered into by
the Borrower or any Subsidiary which are customary for a seller or servicer of
assets transferred in connection with a Securitization.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantors” means, collectively, the subsidiaries of the
Borrower listed on Schedule 1.01(a), and each other Guarantor Subsidiary of the
Borrower that guarantees the Obligations pursuant to Section 6.12.
          “Subsidiary Guaranty” means the certain Guarantee made by the
Subsidiary Guarantors in favor of the Secured Parties, substantially in the form
of Exhibit F, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.
          “Surety Bonds” means surety bonds obtained by the Borrower or any
Subsidiary in the ordinary course of business consistent with past practice and
the indemnification or reimbursement obligations of the Borrower or such
Subsidiary in connection therewith.
          “Swap Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any valid netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and

29



--------------------------------------------------------------------------------



 



termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).
          “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.
          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.
          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the unused Aggregate Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Commitments.
          “Tangible Assets” means at any date, with respect to any Person,
(a) the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total assets” (or any like caption) on a consolidated
balance sheet of such Person at such date minus (b) the sum of all amounts that
would, in accordance with GAAP, be set forth opposite the captions “goodwill” or
other intangible categories (or any like caption) on a consolidated balance
sheet of such Person on such date.
          “Tax Separation Agreement” means that Tax Separation Agreement, dated
as of October 22, 2007, between Peabody and the Borrower.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Threshold Amount” means $20,000,000.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C Obligations.
          “Transaction” means, collectively, (a) the entering into by the Loan
Parties of the Loan Documents to which they are a party, (b) the Senior Notes
Offering and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.

30



--------------------------------------------------------------------------------



 



          “Type” means, with respect to a Revolving Credit Loan, its character
as a Base Rate Loan or a Eurocurrency Rate Loan.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York; provided, that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
          “UCP” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.
          “Unfunded Pension Liability” means the excess of a Pension Plan’s
accrued benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the actuarial
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
          “Unrestricted Cash” means cash or Cash Equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower and its Subsidiaries.
          “U.S. Loan Party” means any Loan Party that is organized under the
laws of one of the states of the United States of America and that is not a CFC.
          1.02 Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits

31



--------------------------------------------------------------------------------



 



and Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.
          (b) Changes in GAAP. If at any time any Accounting Change or any other
change as permitted by Section 7.14 would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such Accounting
Change as if such Accounting Change has not been made (subject to the approval
of the Required Lenders); provided, that until so amended, all financial
covenants, standards, and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
          (c) Pro Forma Basis Calculation. Notwithstanding the foregoing, the
parties hereto acknowledge and agree that all calculations of the Consolidated
Interest Coverage Ratio and the Consolidated Net Leverage Ratio for purposes of
determining compliance with Section 7.11(a) and (b) shall be made on a Pro Forma
Basis (i) with respect to any acquisition by the Borrower or its Subsidiaries of
any Person, property or assets, if the Consolidated EBITDA for the acquired
Person or business for the most recent four fiscal quarter period for which
financial statements are available is equal to or greater than 5% of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period and
(ii) with respect to any disposition by the Borrower or its Subsidiaries of any
Person, property or assets, if the Consolidated EBITDA for the Person or
business being disposed of for the most recent four fiscal quarter period for
which financial statements are available was equal to or exceeded 5% of the
Consolidated EBITDA of the Borrower and its Subsidiaries for such period.

32



--------------------------------------------------------------------------------



 



          1.04 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
          1.05 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
          2.01 The Revolving Credit Loans. Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate principal amount not to exceed
at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Outstandings shall not exceed the Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
          2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three, or six months or, to the extent
available to all Lenders making such Eurocurrency Rate Loans, nine or twelve
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower

33



--------------------------------------------------------------------------------



 



pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Borrowing Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation of Eurocurrency Rate Loans, then the
applicable Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Borrowing
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurocurrency Rate
Loan.
          (b) Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the Facility of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Revolving Credit
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Borrowing Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Borrowing Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Advances outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any Unreimbursed Amounts in respect thereof, and second, shall be made available
to the Borrower as provided above.
          (c) Unless the Lenders are compensated for any losses under
Section 3.05, a Eurocurrency Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurocurrency Rate Loans if the Required Lenders or the Administrative Agent
so notify the Borrower.

34



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than fifteen (15) Interest Periods in effect hereunder.
          2.03 Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided, that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Facility,
and (y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. Each
request by the Borrower or any Subsidiary for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Restatement Date shall be subject to and governed by the terms and
conditions hereof.
          (ii) No L/C Issuer shall issue any Letter of Credit if:
          (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
          (B) the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
          (iii) No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

35



--------------------------------------------------------------------------------



 



          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the L/C Issuer in good faith deems material to it;
          (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
          (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $250,000, in the case of a
standby Letter of Credit;
          (D) such Letter of Credit is to be denominated in a currency other
than Dollars;
          (E) subject to Section 2.03(b)(iv), such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or
          (F) a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.
          (iv) No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such L/C Issuer would not have any obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
          (v) The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
           (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the

36



--------------------------------------------------------------------------------



 



Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
          (ii) Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.
          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be

37



--------------------------------------------------------------------------------



 



required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the applicable L/C Issuer shall not permit any such extension if (A) the
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a)), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the applicable L/C Issuer not to
permit such extension.
          (iv) If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from the Administrative Agent or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the applicable L/C Issuer not to
permit such reinstatement.
          (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. The Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing on the date on which the Borrower receives notice of any payment by the
L/C Issuer under a Letter of Credit, provided that the Borrower receives notice
by 1:00 p.m., New York City time on such date, or on the next Business Day if
notice is

38



--------------------------------------------------------------------------------



 



not received by such time (each such date, an “Honor Date”). If the Borrower
fails to so reimburse such L/C Issuer by the time set forth in the preceding
sentence, the applicable L/C Issuer shall promptly notify the Administrative
Agent of the Honor Date and the amount of the unreimbursed drawing (the
“Unreimbursed Amount”). The Administrative Agent shall promptly notify each
Lender thereof and of the amount of such Lender’s Applicable Percentage thereof.
Any notice given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
          (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
          (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at (A) the rate applicable to Base Rate Loans from the
Honor Date to the date reimbursement is required pursuant to Section 2.03(c)(i)
and (B) thereafter, the Default Rate. Each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
          (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
          (v) Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Borrowing Notice). No
such

39



--------------------------------------------------------------------------------



 



making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.
          (vi) If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (d) Repayment of Participations. (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
          (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

40



--------------------------------------------------------------------------------



 



          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any Lender, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit, except to the
extent caused by the L/C Issuer’s gross negligence or willful misconduct;
          (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer shall have determined
in the absence of gross negligence or willful misconduct, in good faith and in
accordance with the standard of care specified in the Uniform Commercial Code of
the State of New York, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment appear on their face
to be in conformity with such Letter of Credit;
          (v) any payment made by the L/C Issuer under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
          (vi) any other action taken or omitted to be taken by the L/C Issuer
under or in connection with any Letter of Credit or the related drafts or
documents, whether or not similar to any of the foregoing, if done in the
absence of gross negligence or willful misconduct, in good faith and in
accordance with the standards of care specified in the Uniform Commercial Code
of the State of New York .
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or

41



--------------------------------------------------------------------------------



 



the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Notwithstanding anything to the contrary herein the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary or transferee of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (g) Cash Collateral. (i) Upon the request of the Administrative Agent,
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of such L/C Obligation.
          (ii) Sections 2.05 and 8.02(c)set forth certain additional
requirements to deliver cash collateral hereunder. For purposes of this Section
2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge to
the Administrative Agent and deposit in the Cash Collateral Account, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in the
Cash Collateral Account. If at any time the Administrative Agent determines that
any funds held in the Cash Collateral Account are subject to any right or claim
of any Person other than the Administrative Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited in the Cash Collateral
Account, an amount equal to the excess of (x) such aggregate Outstanding Amount
over (y) the total amount of funds, if any, then held in the

42



--------------------------------------------------------------------------------



 



Cash Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit for
which funds are on deposit in the Cash Collateral Account, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the L/C
Issuer for the amount of such drawing.
          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
at the time of issuance shall apply to each commercial Letter of Credit.
          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurocurrency Rate Loans
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate of 0.25% per
annum on the face amount drawn under each Letter of Credit, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

43



--------------------------------------------------------------------------------



 



          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
          2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate principal amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Facility at
such time, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided further that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a BBA LIBOR Daily Floating Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the

44



--------------------------------------------------------------------------------



 



first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
          (c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any
time in its sole and absolute discretion may, and in any event on the 10th
Business Day after such Swing Line Loan is made, shall request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding or, in the case of any request given with respect to Swing Line
Loans which have been outstanding for 10 Business Days, the amount of such
outstanding Swing Line Loans; provided, that such Loans may, and upon the
Borrower’s request shall, be made as Eurocurrency Rate Loans if a Eurocurrency
Rate Loan could otherwise be made pursuant to Section 2.02. Such request shall
be made in writing (which written request shall be deemed to be a Borrowing
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans or Eurocurrency Loans, but subject to the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Borrowing Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Borrowing Notice, whereupon, subject to
Section 2.04(c)(ii), each Swing Line Lender that so makes funds available shall
be deemed to have made a Base Rate Loan (or Eurocurrency Rate Loan, if
applicable) to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
          (iii) If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate from time to time in
effect, plus any administrative, processing or similar

45



--------------------------------------------------------------------------------



 



fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
          (iv) Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
          (d) Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
    (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

46



--------------------------------------------------------------------------------



 



          2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided,
that (A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the Facility). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
          (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
          (b) Mandatory. (i) If the Borrower or any of its Subsidiaries Disposes
of any property (other than any Disposition of any property permitted by
Section 7.05 (a), (b), (c), (d), (e), (h) or (m)) which results in the
realization by such Person of Net Cash Proceeds, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clauses (v) below), without a corresponding permanent reduction
in Commitments; provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Default
shall have occurred and be continuing, the Borrower or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets or to
make any Permitted Acquisition so long as within 270 days after the receipt of
such Net Cash Proceeds, such purchase shall have been consummated (as certified
by the Borrower in writing to the Administrative Agent); and provided further,
however, that any Net Cash Proceeds not reinvested shall be applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(i) at the end of
such 270 day period.

47



--------------------------------------------------------------------------------



 



          (ii) Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any senior secured Indebtedness (other than senior secured
Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.02, the Borrower shall prepay an aggregate principal amount of Loans
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause (v) below), with a corresponding permanent
reduction in Commitments.
          (iii) Upon any Extraordinary Receipt received by or paid to or for the
account of the Borrower or any of its Subsidiaries, and not otherwise included
in clause (i) or (ii) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clause (v) below),
without a corresponding permanent reduction in Commitments; provided, however,
that at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of receipt of such cash proceeds),
and so long as no Default shall have occurred and be continuing, the Borrower or
such Subsidiary may apply within 270 days after the receipt of such cash
proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received, reinvest in other operating
assets or make any Permitted Acquisition; and provided, further, however, that
any cash proceeds not so applied shall be applied to the prepayment of the Loans
as set forth in this Section 2.05(b)(iii) at the end of such 270 day period.
          (iv) If the Administrative Agent notifies the Borrower at any time
that the Total Outstandings at such time exceed the Aggregate Commitments then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or the Borrower shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that, subject to the provisions
of Section 2.03(g)(ii), the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(v) unless after the
prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
          (v) Prepayments of the Facility made pursuant to this Section 2.05(b),
first, shall be applied ratably to the L/C Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Credit Loans, and,
third, but only in the case of prepayments under clause (ii) above, shall be
used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Facility required pursuant to clause (i), (ii) or (iii) of
this Section 2.05(b), the amount remaining, if any, after the prepayment in full
of all L/C Borrowings, Swing Line Loans and Revolving Credit Loans outstanding
at such time and, in the case of clause (ii) above, the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business. Upon the drawing of any Letter of Credit
that has been Cash Collateralized, the funds held in the Cash Collateral Account

48



--------------------------------------------------------------------------------



 



shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.
          2.06 Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate the Commitments
or the Swing Line Sublimit, or from time to time permanently reduce the
Commitments or the Swing Line Sublimit; provided, that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Swing Line Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
          (b) Mandatory. The Commitments shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans is
required to be made under Section 2.05(b)(ii) by an amount equal to the amount
of such prepayment.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Swing Line Sublimit or the Commitment under this Section 2.06.
Upon any reduction of the Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees in respect of the Facility accrued until the effective date of any
termination of the Facility shall be paid on the effective date of such
termination.
          2.07 Repayment of Loans.
          (a) Revolving Credit Loans. The Borrower shall repay to the Lenders on
the Maturity Date (or, if sooner, the date on which such principal becomes due
and payable pursuant to Section 8.02) the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
          (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Maturity Date.
          2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal

49



--------------------------------------------------------------------------------



 



amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the BBA LIBOR Daily Floating Rate
plus the Applicable Rate.
          (b) (i) If any amount of principal or interest of any Loan (or any
other Obligations) is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
          (ii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          2.09 Fees. In addition to certain fees described in Sections 2.03(i)
and (j):
          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments of all Lenders exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans (excluding any Outstanding Amount
of Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations,
determined as of the last day of the immediately preceding fiscal quarter. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Restatement Date, and on the Maturity Date
(or, if sooner, the date on which the Obligations become due and payable
pursuant to Section 8.02).
          (b) Upfront Fee. The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage on
the Restatement Date, an upfront fee equal to 1.25% times each Lender’s
Commitment on the Restatement Date. The upfront fee shall be due and payable on
the Restatement Date.
          (c) Other Fees. The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times

50



--------------------------------------------------------------------------------



 



specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
          2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided, that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
          2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice

51



--------------------------------------------------------------------------------



 



accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
          2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

52



--------------------------------------------------------------------------------



 



          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Revolving
Credit Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Revolving Credit Loan, to purchase its participation or to make its payment
under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          2.13 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but

53



--------------------------------------------------------------------------------



 



not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Parties
at such time) of payment on account of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided, that:
          (i) if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
          (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply), or
(C) any payments pursuant to the Fee Letter.
          The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          2.14 Increase in Facility. (a) Request for Increase. Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time request an increase in
the Facility by an amount (for all such requests) not to exceed $125,000,000
more than the aggregate principal amount of the Facility on the Restatement
Date, subject to approval by the Administrative Agent (such approval not to be
unreasonably withheld or delayed); provided, that any such request for an
increase shall be in a minimum amount of $10,000,000, or such lower amount as
determined by the Administrative Agent in its sole discretion. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
          (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so,

54



--------------------------------------------------------------------------------



 



whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.
          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in Sections 5.05(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.
          (f) Conflicting Provisions. This Section shall supersede any
conflicting provisions in Sections 2.13 or 10.01.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
behalf of the Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided, that if the Borrower or other Person making payments
on behalf of the Borrower shall be required by applicable law to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all

55



--------------------------------------------------------------------------------



 



required deductions including deductions applicable to additional sums payable
under this Section 3.01(a) (after payment of all Indemnified Taxes and Other
Taxes) the Administrative Agent, any Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of Section 3.01(a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer or any of their respective Affiliates, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent
          (e) Status of Lenders. Each Lender that is a “U.S. Person” as defined
in section 7701(a)(30) of the Code that has not otherwise established to the
reasonable satisfaction of the Borrower and Administrative Agent (or, in the
case of a Participant purchasing its participation from a Foreign Lender, to the
Lender from which the related participation shall have been purchased) that it
is an exempt recipient (as defined in section 6049(b)(4) of the Code and the
regulations thereunder) shall deliver to the Borrower and Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the reasonable request of the Borrower or Administrative Agent), two duly
completed and executed copies of Internal Revenue Service Form W-9.
Any Foreign Lender shall deliver to the Borrower and the Administrative Agent on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), two copies of whichever of the following is applicable or any subsequent
version thereof or successor thereto:

56



--------------------------------------------------------------------------------



 



     (i) duly completed and executed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
     (ii) duly completed and executed copies of Internal Revenue Service Form
W-8ECI relating to all payments to be received by such Foreign Lender hereunder
or under any other Loan Document,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed and executed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
In the event that, pursuant to Section 10.06(d), a Participant is claiming the
benefits of this Section 3.01, such Participant shall provide the forms required
above to the Lender from which the related participation was purchased, and if
such Lender is a Foreign Lender, such Lender shall, promptly upon receipt
thereof (but in no event later than the next scheduled payment under this
Agreement) forward such documentation to the Borrower and the Administrative
Agent, together with such additional forms as are required by law.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter (including upon the expiration or obsolescence of any
such forms or documents and promptly after the occurrence of any event requiring
a change from the most recent forms previously delivered), such other documents
and forms as would reduce or avoid any Indemnified Taxes in respect of all
payments to be made to such Lender outside of the U.S. by the Borrower pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction; provided, that in such Lender’s
reasonable judgment such documentation or forms would not materially prejudice
such Lender. Each Lender shall promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any such claimed
exemption or reduction. Notwithstanding any other provision of this Section
3.01(e), a Lender shall not be required to deliver any form, document or other
information pursuant to this Section 3.01(e) that such Lender is not legally
able to deliver.

57



--------------------------------------------------------------------------------



 



          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer receives a refund with respect to Indemnified Taxes or
Other Taxes paid by the Borrower, which in the sole discretion and good faith
judgment of such Administrative Agent, Lender or L/C Issuer is allocable to such
payment, it shall promptly pay such refund (but only to the extent of the
Indemnified Taxes or Other Taxes paid by the Borrower giving rise to such
refund) to the Borrower, net of all out-of-pocket expenses of such
Administrative Agent, the Lender or the L/C Issuer incurred in obtaining such
refund (including any Taxes imposed with respect to such refund) as is
determined by such Administrative Agent, Lender or L/C Issuer in good faith and
in its sole discretion, and as will leave such Administrative Agent, Lender or
L/C Issuer in no worse position than it would be in if no such Indemnified Taxes
or Other Taxes had been imposed and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that the Borrower agrees to promptly return such amount (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), net of any reasonable incremental additional costs, to the
applicable Administrative Agent, the Lender or the L/C Issuer, as the case may
be, if it receives notice from the applicable Administrative Agent, Lender or
L/C Issuer that such Administrative Agent, the Lender or the L/C Issuer is
required to repay such refund. This subsection shall not be construed to require
the Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
          3.02 Illegality. If any Lender determines that as a result of any
Change in Law it becomes unlawful, or that any Governmental Authority asserts
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.
          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan, or (b) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain

58



--------------------------------------------------------------------------------



 



Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
          3.04 Increased Costs; Reserves on Eurocurrency Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate
contemplated by Section 3.04(e)) or the L/C Issuer; or
     (ii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered;
provided, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, in
its reasonable discretion, in any legal, economic or regulatory manner) to
designate a different Eurocurrency Rate lending office if the making of such
designation would allow the Lender or its Eurocurrency Rate lending office to
continue to perform its obligation to make Eurocurrency Rate Loans or to
continue to fund or maintain Eurocurrency Rate Loans and avoid the need for, or
reduce the amount of, such increased cost.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time, after
submission to the Borrower (with a

59



--------------------------------------------------------------------------------



 



copy to the Administrative Agent) of a written request therefor, the Borrower
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section, describing the basis
therefore and showing the calculation thereof in reasonable detail, and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 30 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided, that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90-days prior to the date that such Lender or the L/C Issuer,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof).
          (e) Additional Reserve Requirements. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender describing the basis
therefor and showing the calculation thereof in reasonable detail. If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable within 30 days
from receipt of such notice.
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such

60



--------------------------------------------------------------------------------



 



Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
     (a) any conversion, payment or prepayment of any Eurocurrency Rate Loan,
and any conversion of a Base Rate Loan to a Eurocurrency Rate Loan, on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, or continue any Eurocurrency Rate
Loan, or to convert a Base Rate Loan to a Eurocurrency Rate Loan, on the date or
in the amount notified by the Borrower; or
     (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
          3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02 or if any
Lender is at such time a Defaulting Lender, then the Borrower may replace such
Lender in accordance with Section 10.13.

61



--------------------------------------------------------------------------------



 



          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          4.01 Conditions of Initial Credit Extension. The amendment and
restatement of the Original Credit Agreement is subject to satisfaction of the
following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a duly authorized officer of the
signing Loan Party, each dated the Restatement Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
     (i) executed counterparts of this Agreement and a Lender Addendum executed
and delivered by each Lender and accepted by the Borrower;
     (ii) Notes executed by the Borrower in favor of each Lender requesting
Notes;
     (iii) proper financing statements and/or amendments in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary in order to maintain perfection of the
Liens created under the Security Agreement, covering the Collateral described in
the Security Agreement;
     (iv) evidence that all other actions that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Security Agreement
have been taken;
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of duly authorized officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each officer of a Loan Party executing the
Loan Documents to which such Loan Party is a party;
     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

62



--------------------------------------------------------------------------------



 



     (vii) the executed opinion of Davis Polk & Wardwell LLP, counsel to the
Borrower and special New York counsel to the other Loan Parties, addressed to
the Administrative Agent and each Lender, as to the matters set forth in Exhibit
H and such other matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request;
     (viii) the executed opinion of Joseph W. Bean, Esq., special Missouri
counsel to the Borrower and in-house counsel to the other Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit I;
     (ix) a certificate of a duly authorized officer of each Loan Party
(i) either (A) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required; and (ii) stating that all consents, licenses and approvals required in
connection with the consummation of such Loan Party of the Transaction has been
received;
     (x) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has not occurred since December 31, 2009, a
material adverse change in the business, assets, operations, property or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole;
     (xi) certificates attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis before and after giving effect to the
Transaction, from its chief financial officer;
     (xii) evidence that all insurance required to be maintained pursuant to
Section 6.07 has been obtained and is in effect, together with the certificates
of insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;
     (xiii) an executed confirmation of the Subsidiary Guarantors (the “Consent
of Guarantors”) in form and substance reasonably satisfactory to the
Administrative Agent; and
     (xiv) such other assurances, certificates and documents as the
Administrative Agent reasonably may require.
          (b) The Borrower shall have received, simultaneously with the
occurrence of the Restatement Date (upon the satisfaction or waiver of each
other condition set forth in this Section 4.01), gross cash proceeds of not less
than $150,000,000 and not greater than $300,000,000 from the issuance of the
Senior Notes. The Senior Notes and the Senior

63



--------------------------------------------------------------------------------



 



Notes Indenture shall be on terms substantially similar in all material respects
to those set forth in the description of Senior Notes provided to the Lenders
prior to the Restatement Date or otherwise reasonably satisfactory to the
Required Lenders. The Administrative Agent shall have received a copy of the
Senior Notes Indenture, certified by a Responsible Officer as being complete and
correct.
     (c) Any fees required to be paid on or before the Restatement Date to the
Administrative Agent, any Arranger or the Lenders (i) pursuant to the Fee
Letters or (ii) otherwise for which invoices have been received at least one
Business Day prior to the Restatement Date shall have been paid and the
Administrative Agent shall have received an executed original of the Banc of
America Securities Fee Letter.
     (d) Any principal, interest, letter of credit fees and breakage costs
required to be paid on or before the Restatement Date to any lender under the
Original Credit Agreement who, as of the effectiveness of this Agreement shall
no longer be a lender, for which invoices have been received shall have been
paid.
     (e) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Restatement Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing and customary post-closing
proceedings included in such invoices (provided, that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Borrowing Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 4.02, the representations and

64



--------------------------------------------------------------------------------



 



warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
          Each Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          5.01 Existence, Qualification and Power. Each Loan Party (a) (i) is
duly organized or formed and, validly existing and (ii) in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and Related Documents to which it is a party and consummate the
Transaction, and (c) is duly qualified and is licensed and, as applicable, in
good standing, under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (a)(ii),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Related Document to
which such Person is a party, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien (except for any Liens that may arise under the Loan Documents)
under, or require any payment to be made under (A) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except in each case referred to in
clause (b)(ii) or (c) to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

65



--------------------------------------------------------------------------------



 



          5.03 Governmental Authorization; Other Consents. (a) No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority and (b) no material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with any
other Person, in each case, is necessary or required in connection with (i) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document or Related Document, or for the consummation of the
Transaction, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents or (iii) the perfection of the Liens
created under the Collateral Documents (including the first priority nature
thereof), (x) except for those approvals, consents, exemptions, authorizations
or other actions which have already been obtained, taken, given or made and are
in full force and effect, (y) any filings required to perfect the Liens created
under the Collateral Documents and (z) those landlord consents required with
respect to the leasehold mortgages required to be delivered hereunder. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally, general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
an implied covenant of good faith and fair dealing.
          5.05 Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements of the Borrower and its Subsidiaries (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for Taxes, material commitments and material Indebtedness.
          (b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2010, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

66



--------------------------------------------------------------------------------



 



          (c) Since December 31, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
          (d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at March 31, 2010, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, certified by the chief financial officer or treasurer of
the Borrower, copies of which have been furnished to the Administrative Agent,
fairly present in all material respects the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transaction, all in accordance with GAAP.
          (e) The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(d) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable in
light of the conditions existing at the time of delivery of such forecasts.
          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document, any Related Document or the consummation of the Transaction, or
(b) except as specifically disclosed in public filings prior to the date hereof,
as to which there is a reasonable possibility of an adverse determination and
that could reasonably be expected to have a Material Adverse Effect.
          5.07 No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
          5.08 Ownership of Property; Liens; Investments. (a) The Borrower and
each of its Subsidiaries has good record title to, or valid leasehold, easement
or other sufficient real property interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (b) Subject to the exceptions listed thereon, Schedule 7.01 sets forth
a complete and accurate list as of the Restatement Date of all Liens (other than
any Liens permitted under Sections 7.01(g) or (l)) on the property or assets of
the Borrower and each of its Subsidiaries, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of the Borrower or such Subsidiary subject thereto.

67



--------------------------------------------------------------------------------



 



          (c) Schedule 5.08(c) sets forth a complete and accurate list as of the
Restatement Date of the locations of all mines owned or leased by the Borrower
or any of its Subsidiaries.
          (d) To the best knowledge of the Borrower, the legal description
attached as Exhibit A to each Mortgage accurately and completely describes the
Mortgaged Property intended to be covered thereby.
          (e) Schedule 7.03 sets forth a complete and accurate list as of the
Restatement Date of all Investments held by the Borrower and any of its
Subsidiaries on the date hereof, showing as of the date hereof the amount,
obligor or issuer and maturity, if any, thereof.
          5.09 Environmental Compliance. Except as disclosed in the Borrower’s
most recent annual, quarterly or other reports filed with the SEC or on
Schedule 5.09, or as otherwise could not reasonably be expected to have a
Material Adverse Effect:
          (a) The facilities and properties currently or formerly owned, leased
or operated by the Borrower or any of its Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Hazardous Materials in amounts
or concentrations which (i) constitute or constituted a violation of, or
(ii) could reasonably be expected to give rise to liability under, any
applicable Environmental Law.
          (b) None of the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any of its Subsidiaries (the “Business”), or any prior business for which the
Borrower has retained liability under any Environmental Law.
          (c) Hazardous Materials have not been transported or disposed of from
the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any applicable
Environmental Law, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Law.
          (d) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened under any Environmental
Law to which the Borrower or any of its Subsidiaries is or, to the knowledge of
the Borrower, will be named as a party or with respect to the Properties or the
Business, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other similar administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business.
          (e) There has been no release or threat of release of Hazardous
Materials at or from the Properties, or arising from or related to the
operations of the Borrower or any of its Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in

68



--------------------------------------------------------------------------------



 



violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability under any applicable Environmental Laws.
          (f) The Properties and all operations at the Properties are in
compliance in all material respects with all applicable Environmental Laws.
          (g) The Borrower and each of its Subsidiaries (i) hold all
Environmental Permits (each of which is in full force and effect and is not
subject to appeal, except in such instances where the requirement to hold an
Environmental Permit is being contested in good faith by the Borrower or any of
its Subsidiaries by appropriate proceedings diligently conducted) required for
any of their current operations or for the current ownership, operation or use
of the Properties, including all Environmental Permits required for the coal
mining-related operations of the Borrower or any of its Subsidiaries or, to the
extent currently required, any pending construction or expansion related
thereto; (ii) are, or have been, in compliance with all Environmental Permits,
except in such instances where the requirement of an Environmental Permit is
being contested in good faith by the Borrower or any of its Subsidiaries by
appropriate proceedings diligently conducted; and (iii) have used commercially
reasonable efforts to cause all contractors, lessees and other Persons
occupying, operating or using the mines on the Properties to comply with all
Environmental Laws and obtain all Environmental Permits required for the
operation of the mines.
          (h) To the knowledge of the Borrower, none of the Properties have any
associated direct or indirect acid mine drainage which (i) constitutes or
constituted a violation of, or (ii) could reasonably be expected to give rise to
liability under, any applicable Environmental Law.
          5.10 Mining.
          (a) The Borrower and each of its Subsidiaries has, in the amounts and
forms required pursuant to Environmental Law, obtained all performance bonds and
surety bonds, or otherwise provided any financial assurance required under
Environmental Law for Reclamation or otherwise (collectively, “Mining Financial
Assurances”), except as could not reasonably be expected to result in a Material
Adverse Effect.
          (b) There have been no accidents, explosions, implosions, collapses or
flooding at or otherwise related to the Properties that have, directly or
indirectly, resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.
          5.11 Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies which may
be Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
          5.12 Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other tax returns and reports required to be filed, and have paid all
Federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their

69



--------------------------------------------------------------------------------



 



properties, income or assets otherwise due and payable (other than those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP), except where the failure to do any of the foregoing could not reasonably
be expected to result in a Material Adverse Effect; no material tax Lien has
been filed and, to the knowledge of the Borrower, no material claim is being
asserted or audit being conducted, with respect to any material Tax, fee or
other charge of the Borrower or any of its Subsidiaries. There is no proposed
tax assessment against the Borrower or any Subsidiary that would, reasonably be
likely to have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement, other than the Tax
Separation Agreement.
          5.13 ERISA Compliance. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws (except that with respect to any
Multiemployer Plan which is a Plan, such representation is deemed made only to
the knowledge of the Borrower). With respect to each Plan, no failure to satisfy
the minimum funding standards of Sections 412 or 430 of the Code has occurred,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made.
          (b) There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no nonexempt “prohibited transaction” (as defined
in Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
          (c) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) No ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
          5.14 Subsidiaries; Equity Interests; Loan Parties. As of the
Restatement Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Schedule 5.14, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by each Person in the percentages specified on Schedule 5.14 free and
clear of all Liens except those created under the Collateral Documents or
permitted by this Agreement and the other Loan Documents. Schedule 5.14
indicates which subsidiaries are Loan Parties as of the Restatement Date showing
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification

70



--------------------------------------------------------------------------------



 



number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation.
          5.15 Margin Regulations; Investment Company Act. (a) The Borrower is
not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01, Section 7.04 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
          5.16 Disclosure. No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document, taken as a whole with any other information
furnished or publicly available, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading as of the date when made or delivered; provided, that with respect to
any forecast, projection or other statement regarding future performance, future
financial results or other future developments, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time such information was prepared (it being understood
that any such information is subject to significant uncertainties and
contingencies, may of which are beyond the Borrower’s control, and that no
assurance can be given that the future developments addressed in such
information can be realized).
          5.17 Compliance with Laws. The Borrower and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws
(including any zoning, building, ordinance, code or approval or any building or
mining permits) and all orders, writs, injunctions and decrees applicable to it
or to its properties, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          5.18 Intellectual Property; Licenses, Etc. The Borrower and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective

71



--------------------------------------------------------------------------------



 



businesses, except where the failure to own or possess the right to use such IP
Rights could not reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Borrower, the use of such IP Rights by the Borrower or
any Subsidiary does not infringe upon any rights held by any other Person,
except for any infringement that could not reasonably be expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          5.19 Solvency. (a) As of the Restatement Date, after giving effect to
the Transaction on such date, the Borrower is together with its Subsidiaries on
a consolidated basis, Solvent.
          (b) The Borrower does not intend to, and does not believe that it or
any of its Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such Subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
          5.20 Casualty, Etc. Neither the businesses nor the properties of the
Borrower or any of its Subsidiaries have been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          5.21 Labor Matters. Except as specifically disclosed on Schedule 5.21,
there are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Restatement
Date. (a) As of the Restatement Date, neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years, and (b) since the Restatement Date,
neither the Borrower nor any subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty that could reasonably be expected
to result in a Material Adverse Effect.
          5.22 Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on all right, title and
interest of the Collateral owned by the Loan Parties and described therein.
Except for filings contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect such Liens.
          5.23 Use of Proceeds. The Borrower will use the proceeds of the Loans
solely as provided for in Section 6.11.
          5.24 Coal Act; Black Lung Act.
          (a) The Borrower, each of its Subsidiaries and its “related persons”
(as defined in the Coal Act) are in compliance in all material respects with the
Coal Act and any regulations promulgated thereunder, and none of the Borrower,
its Subsidiaries or its “related

72



--------------------------------------------------------------------------------



 



persons” (as defined in the Coal Act) has any liability under the Coal Act,
except as disclosed in the Borrower’s financial statements or which could
reasonably be expected to have a Material Adverse Effect or with respect to
premiums or other material payments required thereunder which have been paid
when due.
          (b) The Borrower and each of its Subsidiaries are in compliance in all
material respects with the Black Lung Act, and neither the Borrower nor any of
its Subsidiaries has either incurred any Black Lung Liability or assumed any
other Black Lung Liability, except as disclosed in the Borrower’s financial
statements or which could reasonably be expected to have a Material Adverse
Effect or with respect to premiums, contributions or other material payments
required thereunder which have been paid when due.
          5.25 Activities and Liabilities of EACC Camps, Inc. EACC Camps, Inc.,
a West Virginia corporation, owns no material assets, material Indebtedness or
other material liabilities, direct or contingent, including material liabilities
for Taxes and material commitments, and conducts no material business or
operations.
ARTICLE VI
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than in
respect of contingent obligations, indemnities and expenses related thereto not
then payable or in existence as of the later of the Maturity Date or the Letter
of Credit Expiration Date), or any Letter of Credit shall remain outstanding,
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01 and 6.02 (a) — (g)) cause each Subsidiary to:
          6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2009), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2010), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated

73



--------------------------------------------------------------------------------



 



statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, changes in shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
          6.02 Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants reporting on such financial statements and stating that in
performing their audit nothing came to their attention that caused them to
believe the Borrower failed to comply with the financial covenants set forth in
Section 7.11, except as specified in such certificate;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2010), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include detailed computations of the financial covenants;
     (c) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of the Borrower or any of its Subsidiaries, or any audit of any of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
     (e) unless otherwise required to be delivered to the Lenders hereunder,
promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of

74



--------------------------------------------------------------------------------



 



debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;
     (f) as soon as available, but in any event prior to the date audited
financial statements are required to be delivered, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
     (g) promptly, and in any event within five Business Days after receipt
thereof by the Borrower or any Subsidiary, copies of each material notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any material investigation or
possible material investigation or other material inquiry by such agency
regarding financial or other operational results of the Borrower or any
Subsidiary;
     (h) unless otherwise required to be delivered to the Lenders hereunder, not
later than ten days after receipt thereof by the Borrower or any Subsidiary,
copies of all notices of default, non-compliance or any other material matters
(excluding those delivered pursuant to the relevant agreement in the ordinary
course of business), material requests and other material documents (including
amendments, waivers and other modifications) so received under or pursuant to
any Related Document and, from time to time upon request by the Administrative
Agent, such other information and reports regarding the Related Documents as the
Administrative Agent may reasonably request;
     (i) as soon as available, but in any event within the time period in which
the Borrower must deliver its annual audited financials under Section 6.01(a), a
report supplementing Schedule 5.08(c), identifying all Material Owned Real
Property and Material Leased Real Property acquired or disposed of by any Loan
Party during such fiscal year;
     (j) promptly, such additional information regarding the business,
financial, legal or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request;
     (k) not later than 90 days after the end of each fiscal year of the
Borrower, a copy of summary projections by the Borrower of the operating budget
and cash flow budget of the Borrower and its Subsidiaries for the succeeding
fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer to the effect that such projections have been prepared based
on assumptions believed by the Borrower to be reasonable.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(b) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been

75



--------------------------------------------------------------------------------



 



delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) on which such documents are filed for public availability of the SEC’s
Electronic Data Gathering and Retrieval system; provided, that the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of the documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) or (b). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent
and/or any Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that so long
as the Borrower is the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Arranger, the L/C Issuer and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and any Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark the Borrower
Materials “PUBLIC.” In connection with the foregoing, each party hereto
acknowledges and agrees that the foregoing provisions are not in derogation of
their confidentiality obligations under Section 10.07.
          6.03 Notices. Notify the Administrative Agent:
          (a) promptly, of the occurrence of any Default or Event of Default;
          (b) promptly, of any event which could reasonably be expected to have
a Material Adverse Effect;

76



--------------------------------------------------------------------------------



 



     (c) of the occurrence of any ERISA Event that, individually, or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, as soon
as possible and in any event within 30 days after the Borrower knows or has
obtained notice thereof;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b);
     (e) promptly after receipt of notice or knowledge of the Borrower thereof,
of any action, suit, proceeding or claim alleging any Environmental Liability
against or by the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect;
     (f) promptly after receipt of notice or knowledge of the Borrower thereof,
of any accidents, explosions, implosions, collapses or flooding at or otherwise
related to the Properties that result in (i) any fatality or (ii) the trapping
of any Person in any mine for more than twenty-four hours; and
     (g) promptly after receipt of notice or knowledge of the Borrower thereof,
of the issuance of any closure order pursuant to any Environmental Law or
pursuant to any Environmental Permit that could reasonably be expected to
directly or indirectly result in the closure or cessation of operation of any
mine for a period of more than 5 consecutive days.
          Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.
          6.04 Payment of Obligations Pay and discharge as the same shall become
due and payable (a) all Tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary, except where failure to do so could not reasonably be expected to
result in a Material Adverse Effect; (b) all lawful claims which, if unpaid,
would by law become a Lien upon any material portion of the Collateral; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except where failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
          6.05 Preservation of Existence, Etc. With respect to the Borrower and
each of its Subsidiaries, (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary for the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

77



--------------------------------------------------------------------------------



 



          6.06 Maintenance of Properties. With respect to the Borrower and each
of its Subsidiaries, maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear and damage by fire or other
casualty or taking by condemnation excepted); except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies which may be Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Without limiting the generality of the foregoing, the Borrower and its
Subsidiaries will maintain or cause to be maintained (a) flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, (b) liability insurance, (c) business interruption insurance, and
(d) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as would be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses. Each such policy of insurance shall (i) name the Administrative
Agent, on behalf of Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Administrative Agent,
on behalf of the Secured Parties, as the loss payee thereunder and provide for
at least thirty days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy.
          6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by the Borrower or any of its Subsidiaries by
appropriate proceedings diligently conducted; (b) the failure to comply
therewith, in addition to the risk thereof, is disclosed in the Borrower’s most
recent annual, quarterly or other reports filed with the SEC or on
Schedule 6.08, or (c) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
          6.09 Books and Records. (a) Maintain proper books of record and
account, in which in all material respects full, true and correct entries in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.

78



--------------------------------------------------------------------------------



 



          6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (except to the extent (i) any
such access is restricted by a Requirement of Law or (ii) any such agreements,
contracts or the like are subject to a written confidentiality agreement with a
non-Affiliate that prohibits the Borrower or any of its Subsidiaries from
granting such access to the Administrative Agent or the Lenders; provided, that
with respect to such confidentiality restrictions affecting the Borrower or any
of its Subsidiaries, a Responsible Officer is made available to such Lender to
discuss such confidential information to the extent permitted), and to discuss
the business, finances and accounts with its officers and independent public
accountants at such reasonable times during normal business hours and as often
as may be reasonably desired, provided, that the Administrative Agent or such
Lender shall give Borrower reasonable advance notice prior to any contact with
such accountants and give the Borrower the opportunity to participate in such
discussions.
          6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, capital expenditures and other general corporate purposes.
          6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect Guarantor Subsidiary by
any Loan Party, then the Borrower shall, at the Borrower’s expense:
     (i) within 30 days after such formation or acquisition, cause such
Guarantor Subsidiary, to duly execute and deliver to the Administrative Agent a
counterpart of the Subsidiary Guaranty, guaranteeing the other Loan Parties’
obligations under the Loan Documents;
     (ii) within 30 days after such formation or acquisition, furnish to the
Administrative Agent a description any Material Owned Real Property and Material
Owned Leased Property of such Guarantor Subsidiary, in detail reasonably
satisfactory to the Administrative Agent;
     (iii) (A) cause such Guarantor Subsidiary to duly execute and deliver to
the Administrative Agent within 90 days after such formation or acquisition,
deeds of trust, trust deeds, deeds to secure debt and/or mortgages covering
Material Owned Real Property of such Guarantor Subsidiary, (B) cause such
Guarantor Subsidiary to duly execute and deliver to the Administrative Agent
within 120 days after such formation or acquisition, leasehold mortgages or
leasehold deeds of trust with respect to all Material Leased Real Property of
such Guarantor Subsidiary where the terms of the lease of such Material Leased
Property (or applicable state law, if such lease is silent on the issue) do not
prohibit a mortgage thereof, (C) cause such Guarantor Subsidiary to use
commercially reasonable efforts to duly execute and deliver to the
Administrative Agent within 120 days after such formation or acquisition,
leasehold mortgages or leasehold deeds of trust with respect to all Material
Leased Real Property of such Guarantor Subsidiary where the terms of the lease
of such Material Leased Property (or applicable state law, if such lease is
silent on the issue) prohibit a mortgage thereof; provided, that the Borrower
shall use commercially reasonable efforts to deliver estoppel and consent

79



--------------------------------------------------------------------------------



 



agreements executed by the lessors of such Material Leased Real Property;
provided, further, that the Borrower shall (x) deliver the initial requested
form of consent to the lessor within 30 days after such formation or acquisition
and (y) initiate communications with the lessors on the status of all such
consents within 60 days after such formation or acquisition; provided, however,
that if any consent has not been executed and returned to the Administrative
Agent in a form reasonably satisfactory to the Administrative Agent within
90 days after such formation or acquisition, then the Administrative Agent shall
determine in its reasonable discretion whether such Subsidiary Guarantor has
satisfied its obligations hereunder or whether such Subsidiary Guarantor’s
obligations hereunder shall be extended for an additional period of time to be
determined by the Administrative Agent, and (D) cause such Guarantor Subsidiary
to duly execute and deliver to the Administrative Agent within 60 days after
such formation or acquisition, supplements to the Security Agreement,
supplements to the Intellectual Property Security Agreements and other security
and pledge agreements, in all such cases, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all Pledged Equity Interests and Pledged Debt in and of such
Guarantor Subsidiary, and other instruments representing the Pledged Equity
Interests in certificated form accompanied by undated stock powers executed in
blank or the Pledged Debt indorsed in blank to the extent required by the
Security Agreement), in all such cases to the same extent that such documents
and instruments would have been required to have been delivered by Persons that
were Guarantor Subsidiaries on the Restatement Date, securing payment of all the
Obligations of such Guarantor Subsidiary under the Loan Documents;
     (iv) (A) within 60 days after such formation or acquisition in the case of
personal property, (B) within 90 days after such formation or acquisition in the
case of Material Owned Real Property, and (C) within 120 days after such
formation or acquisition in the case of Material Leased Real Property, cause
such Guarantor Subsidiary to take, or, in the case of Material Leased Real
Property where the terms of the lease of such Material Leased Real Property (or
applicable state law, if such lease is silent on the issue) prohibit a mortgage
thereof, cause such Guarantor Subsidiary to use commercially reasonable efforts
to take, whatever additional action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
deeds of trust, trust deeds, deeds to secure debt and/or mortgages, leasehold
mortgages or leasehold deeds of trust, supplements to the Security Agreement,
supplements to the Intellectual Property Security Agreements and security and
pledge agreements delivered pursuant to Section 6.12(a)(iii), enforceable
against all third parties, in all such cases to the same extent that such action
would have been required to have been taken by Persons that were Guarantor
Subsidiaries on the Restatement Date;
     (v) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent (A) as to
the validity and

80



--------------------------------------------------------------------------------



 



enforceability of the agreements entered into pursuant to clause (iii)(A) above,
and as to such other related matters as the Administrative Agent may reasonably
request, within 90 days after such formation or acquisition, (B) as to the
validity and enforceability of the agreements entered into pursuant to clause
(iii)(B) and, to the extent a mortgage is filed thereon, (iii)(C) above, and as
to such other related matters as the Administrative Agent may reasonably
request, within 120 days after such formation or acquisition, and (C) as to the
validity and enforceability of the agreements entered into pursuant to clauses
(i) and (iii)(D) above, and as to such other related matters as the
Administrative Agent may reasonably request, within 60 days after such formation
or acquisition; and
     (vi) (A) within 90 days after such formation or acquisition in the case of
Material Owned Real Property and (B) within 120 days after such formation or
acquisition in the case of Material Leased Real Property, cause such Guarantor
Subsidiary to provide, or, in the case of Material Leased Real Property where
the terms of the lease of such Material Leased Real Property (or applicable
state law, if such lease is silent on the issue) prohibit a mortgage thereof,
cause such Guarantor Subsidiary to use commercially reasonable efforts to
provide, the Administrative Agent with a legal description of all Material Owned
Real Property and Material Leased Real Property, as applicable, from which any
As-Extracted Collateral (as defined in the Security Agreement) will be severed
or to which As-Extracted Collateral (as defined in the Security Agreement)
otherwise relates, together with the name of the record owner of such Material
Owned Real Property or Material Leased Real Property, as applicable, the county
in which such Material Owned Real Property or Material Leased Real Property, as
applicable, is located and such other information as may be necessary or
desirable to file real property related financing statements, deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages and/or
leasehold deeds of trust under Section 9-502(b) or 9-502(c) of the UCC or any
similar legal requirements.
          (b) Upon the acquisition of any Material Owned Real Property or
Material Leased Real Property by any Loan Party other than pursuant to any
acquisition covered by Section 6.12(a), the Borrower shall, at the Borrower’s
expense:
     (i) within 30 days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail reasonably
satisfactory to the Administrative Agent;
     (ii) (A) with respect to Material Owned Real Property, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent within
90 days after such acquisition, deeds of trust, trust deeds, deeds to secure
debt and/or mortgages, (B) with respect to Material Leased Real Property where
the terms of the lease of such Material Leased Real Property (or applicable
state law, if such lease is silent on the issue) do not prohibit a mortgage
thereof, cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent within 120 days after such acquisition, leasehold mortgages
or leasehold deeds of trust, and (C) with respect to Material Leased Real
Property where the terms of the lease of such Material Leased Real Property (or
applicable state law, if such lease is silent on the issue) prohibit a mortgage
thereof, cause the applicable Loan Party to use commercially reasonable efforts
to duly execute and

81



--------------------------------------------------------------------------------



 



deliver to the Administrative Agent within 120 days after such acquisition,
leasehold mortgages or leasehold deeds of trust; provided, that the Borrower
shall use commercially reasonable efforts to deliver estoppel and consent
agreements executed by the lessors of such Material Leased Real Property;
provided, further, that the Borrower shall (x) deliver the initial requested
form of consent to the lessor within 30 days after such acquisition and
(y) initiate communications with the lessors on the status of all such consents
within 60 days after such acquisition; provided, however, that if any consent
has not been executed and returned to the Administrative Agent in a form
reasonably satisfactory to the Administrative agent within 90 days after such
acquisition, then the Administrative Agent shall determine in its reasonable
discretion whether such Subsidiary Guarantor has satisfied its obligations
hereunder or whether such Subsidiary Guarantor’s obligations hereunder shall be
extended for an additional period of time to be determined by the Administrative
Agent, in the case of clauses (A), (B) and (C), in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents;
     (iii) (A) within 90 days after such acquisition in the case of Material
Owned Real Property, and (B) within 120 days after such formation or acquisition
in the case of Material Leased Real Property, cause the applicable Loan Party to
take, or, in the case of Material Leased Real Property where the terms of the
lease of such Material Leased Real Property do not permit a mortgage thereof,
cause such Loan Party to use commercially reasonable efforts to take, whatever
additional action (including the recording of mortgages and the filing of
Uniform Commercial Code financing statements) may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties;
     (iv) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties acceptable to the Administrative Agent (A) as to the
validity and enforceability of the Collateral Documents entered into pursuant to
clause (ii)(A) above and as to such other related matters as the Administrative
Agent may reasonably request, within 90 days after such acquisition and (B) as
to the validity and enforceability of the Collateral Documents entered into
pursuant to clause (ii)(B) and, to the extent a mortgage is filed thereon,
(ii)(B) above and as to such other related matters as the Administrative Agent
may reasonably request, within 120 days after such acquisition; and
     (v) (A) within 90 days after such acquisition in the case of Material Owned
Real Property and (B) within 120 days after such acquisition in the case of
Material Leased Real Property, cause such Guarantor Subsidiary to provide, or,
in the case of Material Leased Real Property where the terms of the lease of
such Material Leased Real Property (or applicable state law, if such lease is
silent on the issue) prohibit a mortgage thereof, cause such Guarantor
Subsidiary to use commercially reasonable efforts to provide, the Administrative
Agent with a legal description of all Material Owned Real Property and Material
Leased Real Property, as applicable, from which any As-Extracted Collateral (as
defined in the Security Agreement) will be severed or to which As-

82



--------------------------------------------------------------------------------



 



Extracted Collateral (as defined in the Security Agreement) otherwise relates,
together with the name of the record owner of such Material Owned Real Property
or Material Leased Real Property, as applicable, the county in which such
Material Owned Real Property or Material Leased Real Property, as applicable, is
located and such other information as may be necessary or desirable to file real
property related financing statements, deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages and/or leasehold deeds of trust
under Section 9-502(b) or 9-502(c) of the UCC or any similar legal requirements.
          (c) Use commercially reasonable efforts to not enter into any lease
prohibiting the granting of any mortgage or other security interest thereon (and
the exercise of remedies with respect thereto), in each case to the
Administrative Agent for the benefit of the Secured Parties, with respect to any
Material Leased Real Property acquired after the Restatement Date.
          The foregoing requirements of Section 6.12(a) and (b) shall not apply
to (i) those assets over which the granting of security interests in such assets
would be prohibited by contract, applicable law or regulation or, with respect
to the assets of any non-wholly owned subsidiary, the organizational documents
of such non-wholly owned subsidiary, (ii) payroll, tax and other trust accounts,
and (iii) those assets as to which the Administrative Agent and the Borrower
reasonably determine that the cost of obtaining such security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby.
          6.13 Compliance with Environmental Laws. (a) Comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits and obtain, to the
extent necessary based on its current operations, and renew all Environmental
Permits for its operations and properties, except in such instances in which
(i) the requirement of an Environmental Permit is being contested in good faith
by the Borrower or any of its Subsidiaries by appropriate proceedings diligently
conducted, (ii) the failure to so comply, obtain or renew, in addition to the
risk thereof, has been disclosed in the Borrower’s most recent annual, quarterly
or other reports filed with the SEC or on Schedule 6.13, or (iii) the failure to
so comply, obtain or renew could not reasonably be expected to have Material
Adverse Effect; and (b) undertake and perform any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties, in accordance with the requirements of all Environmental
Laws, except in such instances in which (i) the requirement to undertake or
perform is being contested in good faith by the Borrower or any of it
Subsidiaries by appropriate proceedings diligently conducted, (ii) the failure
to so undertake or perform has been, in addition to the risk thereof, disclosed
in the Borrower’s most recent annual, quarterly or other reports filed with the
SEC or on Schedule 6.13 or (iii) the failure to so undertake or perform could
not reasonably be expected to have a Material Adverse Effect.
          6.14 Preparation of Environmental Reports. Not more often than once
per Property during the term of this Agreement (or more frequently during the
continuance of an Event of Default), at the reasonable request of the
Administrative Agent, the Borrower shall provide to the Lenders within 60 days
after such request, at the expense of the Borrower, an environmental or mining
site assessment or audit report for any of its Properties described in

83



--------------------------------------------------------------------------------



 



such request, prepared by an environmental or mining consulting firm reasonably
acceptable to the Administrative Agent the presence or absence of Hazardous
Materials and information otherwise reasonably requested by the Lenders.
          6.15 Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject the Borrower’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, and (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder.
          6.16 Compliance with Terms of Leaseholds and Related Documents.
(a) Make all payments and otherwise perform all obligations in respect of all
leases of real property to which the Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.
          (b) Make all payments and otherwise perform all obligations in respect
of all Related Documents, keep such Related Documents in full force and effect
and not allow such Related Documents to lapse or be terminated or any rights to
renew such Related Documents to be forfeited or cancelled, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
          6.17 [Reserved].
          6.18 [Reserved].
          6.19 Certain Long Term Liabilities and Environmental Reserves. To the
extent required by GAAP, maintain adequate reserves for (i) future costs
associated with any lung disease claim alleging pneumoconiosis or silicosis or
arising out of exposure or alleged exposure to coal dust or the coal mining
environment, (ii) future costs associated with retiree and health care benefits,
(iii) future costs associated with Reclamation of disturbed acreage, removal of
facilities and other closing costs in connection with its mining operations and
(iv) future costs associated with other potential Environmental Liabilities.
          6.20 Mining Financial Assurances. Maintain all material Mining
Financial Assurances to the extent required pursuant to any Environmental Law.
          6.21 Post-Closing Obligations. Perform the obligations set forth on
Schedule 6.21, as and when set forth therein.

84



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied (other than in
respect of contingent obligations, indemnities and costs and expenses related
thereto not then payable or in existence as of the later of the Maturity Date or
the Letter of Credit Expiration Date), or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon, or
exception to title to, any of its property, assets or revenues, whether now
owned or hereafter acquired, or sign or file under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens on the property of the Borrower or any of its Subsidiaries
existing on the date hereof and listed on Schedule 7.01 and any refinancing,
refunding, renewal or extension thereof;
     (c) Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements;
     (f) (i) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), reclamation bonds, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (ii) Liens on assets to
secure obligations under surety bonds obtained as required in connection with
the entering into of new federal coal leases;
     (g) easements, covenants, conditions, rights-of-way, zoning restrictions,
other restrictions and other similar encumbrances which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

85



--------------------------------------------------------------------------------



 



     (h) Liens securing attachments or judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
surety bonds related to such attachments or judgments;
     (i) Liens securing Indebtedness of the Borrower and its Subsidiaries
permitted by Section 7.02(e) incurred to finance the acquisition of fixed or
capital assets; provided, that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness (other than after-acquired title in or on such property and
proceeds of the existing collateral in accordance with the instrument creating
such Lien), (iii) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed 100% of the original purchase price of such property at
the time it was acquired, and (iv) if the terms of such Indebtedness require any
Lien hereunder to be subordinated to such Liens, then the Lien hereunder shall
be subordinated on terms reasonably acceptable to the Administrative Agent;
     (j) Liens on the property or assets of a Person which becomes a Guarantor
Subsidiary after the date hereof securing Indebtedness permitted by Section 7.02
not to exceed $25,000,000 at any time outstanding, provided, that (i) such Liens
existed at the time such entity became a Guarantor Subsidiary and were not
created in anticipation thereof, (ii) any such Lien is not expanded to cover any
other property or assets of such Person (other than the proceeds of the property
or assets subject to such Lien) or of the Borrower or any Guarantor Subsidiary,
(iii) the amount of Indebtedness secured thereby is not increased, and (iv) if
the terms of such Indebtedness require any Lien hereunder to be subordinated to
such Liens, then the Lien hereunder shall be subordinated on terms reasonably
acceptable to the Administrative Agent;
     (k) Liens on the property of the Borrower or any of its Subsidiaries, as a
tenant under a lease or sublease entered into in the ordinary course of business
by such Person, in favor of the landlord under such lease or sublease, securing
the tenant’s performance under such lease or sublease, as such Liens are
provided to the landlord under applicable law and not waived by the landlord;
     (l) Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases or consignment arrangements
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;
     (m) Liens securing Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was originally secured in accordance with this
Section 7.01, provided, that such Lien does not apply to any additional property
or assets of the Borrower or any of its Subsidiaries (other than the proceeds of
the property or assets subject to such original Lien);
     (n) Production Payments, royalties, dedication of reserves under supply
agreements or similar rights or interests granted, taken subject to, or
otherwise imposed on properties consistent with normal practices in the mining
industry;

86



--------------------------------------------------------------------------------



 



     (o) leases, subleases, licenses and rights-of-use granted to others
incurred in the ordinary course of business and that do not materially and
adversely affect the use of the property encumbered thereby for its intended
purpose;
     (p) Liens in favor of a banking institution arising by operation of law or
any contract encumbering deposits (including the right of set-off) held by such
banking institutions incurred in the ordinary course of business and which are
within the general parameters customary in the banking industry;
     (q) Liens on receivables and rights related to such receivables created
pursuant to any Permitted Securitization Programs (to the extent that any such
Disposition of receivables is deemed to give rise to a Lien);
     (r) Liens on assets of the Borrower and its Subsidiaries that are not
Collateral with a value (determined immediately prior to the incurrence of such
Lien) in an aggregate amount (at actual cost, without adjustment for subsequent
increases or decreases in the value of such asset) not in excess of $12,000,000
in the aggregate;
     (s) Liens in favor of an escrow agent arising under an escrow arrangement
incurred in connection with the issuance of notes with respect of the proceeds
of such notes and anticipated interest expenses with respect to such notes;
     (t) rights of owners of interests in overlying, underlying or intervening
strata and/or mineral interests not owned by Borrower or on of its Subsidiaries,
with respect to tracts of real property where the Borrower or applicable
Subsidiary’s ownership is only surface or severed mineral or is otherwise
subject to mineral severances in favor of one or more third parties; and
     (u) other defects and exceptions to title of real property where such
defects or exceptions could not be reasonably be expected to have a Material
Adverse Effect.
          7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on
Schedule 7.02;
     (c) any refinancings, refundings, renewals or extensions of Indebtedness
permitted under Sections 7.02(b), 7.02(n) and7.02(o); provided, that (i) the
amount of such Indebtedness (the “Refinancing Indebtedness”) is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, (ii) the direct
or any contingent obligor with respect thereto is not changed, as a result of or
in connection with such refinancing, refunding, renewal or extension and
(iii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,

87



--------------------------------------------------------------------------------



 



of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate (as determined in good faith by
the Borrower);
     (d) Guarantees of the Borrower or any of its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other Loan
Party;
     (e) Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 1.0% of Tangible
Assets of the Loan Parties;
     (f) Indebtedness in respect of Swap Contracts incurred in the ordinary
course of business for non speculative purposes and consistent with prudent
business practice;
     (g) Indebtedness of the Borrower or any other Loan Party to any other Loan
Party and of any non-Loan Party Subsidiary to any Loan Party or any other
non-Loan Party; provided, that such Indebtedness must be subordinated to the
Obligations on customary terms;
     (h) Intercompany current liabilities incurred in the ordinary course of
business of the Borrower and its Subsidiaries;
     (i) Indebtedness incurred in connection with any Permitted Securitization
Program and Indebtedness of a Securitization Subsidiary arising as a consequence
of any Standard Securitization Undertakings in respect of any such Permitted
Securitization Program, collectively, in an aggregate principal amount not to
exceed $125,000,000;
     (j) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts and in the ordinary course of business;
     (k) Indebtedness representing deferred or equity compensation to employees
of the Borrower or any of its Subsidiaries incurred in the ordinary course of
business;
     (l) Indebtedness in an aggregate principal amount not to exceed 5% of
Tangible Assets of the Borrower and its Subsidiaries (other than any
Securitization Subsidiary) at any time outstanding; provided, that (i) the
covenants and events of default of such Indebtedness are, as a whole, no more
restrictive to the obligors or the lenders thereon than the Revolving Credit
Loans and (ii) such Indebtedness shall not be Guaranteed by any Subsidiary of
the Borrower that is not a Subsidiary Guarantor hereunder;
     (m) Indebtedness in the form of bank guaranties, bid, performance,
reclamation bonds, statutory obligations, surety and appeal bonds, performance
bonds and other

88



--------------------------------------------------------------------------------



 



obligations of a like nature incurred in the ordinary course of business, in an
aggregate amount not to exceed $400,000,000; provided that such Indebtedness
described in this clause (m) is not secured by any Lien other than a Lien on
cash described in Section 7.01(f);
     (n) Indebtedness in respect of the Convertible Notes issued pursuant to the
Convertible Notes Indenture, in an aggregate principal amount not to exceed
$200,000,000 at any time outstanding; and
     (o) Indebtedness of the Borrower in respect of the Senior Notes, and any
Guarantee of the Borrower and certain Subsidiary Guarantors in respect thereof,
issued pursuant to the Senior Notes Indenture, in an aggregate principal amount
not to exceed $300,000,000 at any time outstanding.
          7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower or any of its Subsidiaries in the form
of Cash Equivalents;
     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (c) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (d) Investments (including debt obligations and Equity Interests) received
in satisfaction of judgments or in connection with the bankruptcy or
reorganization of suppliers and customers of the Borrower and its Subsidiaries
and in settlement of delinquent obligations of, and other disputes with, such
customers and suppliers arising in the ordinary course of business;
     (e) Investments in the nature of Production Payments, royalties, dedication
of reserves under supply agreements or similar rights or interests granted,
taken subject to, or otherwise imposed on properties with normal practices in
the mining industry;
     (f) Investments existing on the date hereof and set forth on Schedule 7.03
and extensions, renewals, modifications, restatements or replacements thereof;
provided, that no such extension, renewal, modification or restatement shall
increase the amount of the original loan, advance or investment, except by an
amount equal to any premium or other reasonable amount paid in respect of the
underlying obligations and fees and expenses incurred in connection with such
replacement, renewal or extension;

89



--------------------------------------------------------------------------------



 



     (g) promissory notes and other similar non-cash consideration received by
the Borrower and its Subsidiaries in connection with Dispositions not otherwise
prohibited under this Agreement;
     (h) Investments in any assets constituting a business unit received by the
Borrower or its Subsidiaries by virtue of an asset exchange or swap with a third
party or acquired as a capital expenditure;
     (i) Swap Contracts permitted under Section 7.02(f);
     (j) Investments by the Borrower or its Subsidiaries in any Loan Party or
entity that becomes a Loan Party as a result of such Investment and Investments
by any non- Loan Party in any other non-Loan Party; provided, that if the
Investment is in the form of Indebtedness, such Indebtedness must be permitted
pursuant to Section 7.02(g);
     (k) Permitted Acquisitions;
     (l) [Reserved]
     (m) Investments by the Borrower or any of its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not in excess of 3.0%
of Tangible Assets of the Borrower and its Subsidiaries; and
     (n) Investments in any Securitization Subsidiary in connection with any
Permitted Securitization Program.
          7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided, that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided, that when any Subsidiary that is a Loan Party is
merging with another Subsidiary, the Loan Party shall be the continuing or
surviving Person;
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided, that if the transferor in such a transaction is a Loan
Party, then the transferee must either be the Borrower or another Loan Party;
     (c) the Borrower and any Subsidiary may merge or consolidate with any other
Person in a transaction in which the Borrower is the surviving or continuing
Person; and
     (d) the Borrower and its Subsidiaries may consummate any transaction that
would be permitted as an Investment under Section 7.03.

90



--------------------------------------------------------------------------------



 



          7.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:
     (a) Dispositions of used, worn out, obsolete or surplus property by the
Borrower or any of its Subsidiaries in the ordinary course of business or the
abandonment or allowance to lapse or expire or other Disposition of Intellectual
Property in the ordinary course of business that is, in the reasonable judgment
of the Borrower, no longer economically practicable to maintain or useful in the
conduct of the Borrower and its Subsidiaries taken as a whole;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Loan Party, the transferee thereof must either be the Borrower or a another Loan
Party;
     (e) Dispositions permitted by Section 7.04;
     (f) Dispositions by the Borrower and its Subsidiaries of property pursuant
to sale-leaseback transactions, provided, that the book value of all property so
Disposed of, from and after the Original Closing Date, shall not exceed 2.0% of
Tangible Assets;
     (g) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed 2.5% of Tangible Assets;
     (h) so long as no Default shall occur and be continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of this Section 7.05;
     (i) leases (including operating and capital leases), subleases,
assignments, licenses, sublicenses of real or personal property or Intellectual
Property in the ordinary course of business and in accordance with the
applicable Collateral Documents; provided, however, that any license or
sublicense of intellectual property shall be on the non-exclusive basis;
     (j) sales or discounts (without recourse) of accounts receivable arising in
the ordinary course of business in connection with the compromise of collection
thereof;
     (k) sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or make pursuant to customary buy/sell
arrangement between, the

91



--------------------------------------------------------------------------------



 



joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
     (l) transfers of property subject to casualty or condemnation events upon
receipt of the Net Cash Proceeds constituting and Extraordinary Receipt; and
     (m) Dispositions of receivables and rights related to such receivables in
connection with any Permitted Securitization Programs.
provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), (g) and (l) shall be for fair market value and any Disposition pursuant to
Section 7.05(m) shall be for Fair Market Value.
          7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
     (a) each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns a direct Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other Equity
Interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common Equity Interests;
     (d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem, or otherwise acquire for cash Equity Interests issued by it
solely out of 25% of Consolidated Net Income (excluding the impact (positive or
negative) of sales contract accretion) of the Borrower and its Subsidiaries
arising after December 31, 2009 and computed on a cumulative consolidated basis
with other such transactions by the Borrower since such date; provided, that at
the time of such declaration (in the case of dividends) or the date of any such
Restricted Payment (in the case of any other Restricted Payment), and after
giving effective thereto, no Default shall have occurred and be continuing and
the Borrower is in compliance with the financial covenants set forth in
Section 7.11; and
     (e) the Borrower or any of its Subsidiaries may purchase (i) Equity
Interests in any Loan Party or options with respect thereto held by directors,
officers or employees of the Borrower or any Subsidiary (or their estates or
authorized representatives) in connection with the death, disability or
termination of employment of any such director, officer or employee and
(ii) Equity Interests in any Loan Party for future issuance under any employee
stock plan.

92



--------------------------------------------------------------------------------



 



          7.07 Change in Nature of Business. Engage in any material line of
business other than a Similar Business.
          7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, unless such
transaction is (a) not prohibited by this Agreement and (b) upon fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate. The
foregoing restrictions shall not apply to the following:
     (a) transactions between or among the Borrower and any other Loan Parties
or between and among any Loan Parties;
     (b) the payment of reasonable and customary fees and reimbursement of
expenses payable to directors of the Borrower or any Subsidiary or to any Plan,
Plan administrator or Plan trustee;
     (c) loans and advances to directors, officers and employees to the extent
permitted by Section 7.03;
     (d) arrangements with respect to the procurement of services of directors,
officers, independent contractors, consultants or employees in the ordinary
course of business and the payment of customary compensation (including bonuses)
and other benefits (including retirement, health, stock option and other benefit
plans) and reasonable reimbursement arrangements in connection therewith;
     (e) payments to directors and officers of the Borrower and its Subsidiaries
in respect of the indemnification of such Persons in such respective capacities
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements, as the
case may be, pursuant to the Organization Documents or other corporate action of
the Borrower or its Subsidiaries, respectively, or pursuant to applicable law;
and
     (f) Restricted Payments permitted by Section 7.06.
          7.09 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Subsidiary Guarantor or to otherwise transfer property to or invest in the
Borrower or any Subsidiary Guarantor, unless such Contractual Obligations could
not reasonably be expected to materially hinder the Borrower’s ability to meet
its obligations under this Agreement.

93



--------------------------------------------------------------------------------



 



          7.10 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
          7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower, (i) commencing with the fiscal quarter ending June 30,
2010 until the fiscal quarter ending December 31, 2010, for the period of four
consecutive fiscal quarters of the Borrower ending on such date to be less than
3.00:1.00 and (ii) commencing with the fiscal quarter ending March 31, 2011, for
the period of four consecutive fiscal quarters of the Borrower ending on such
date to be less than 3.50:1.00.
          (b) Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as of the end of any fiscal quarter of the Borrower, commencing
with the fiscal quarter ending June 30, 2010, for any period of four consecutive
fiscal quarters of the Borrower ending on such date to be greater than
3.00:1.00.
          7.12 Capital Expenditures. Make or become legally obligated to make
any Capital Expenditure, except for Capital Expenditures in the ordinary course
of business not exceeding, in the aggregate for the Borrower and its
Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year:

          Fiscal Year   Amount  
2010
  $ 200,000,000  
2011
  $ 250,000,000  
2012
  $ 240,000,000  
2013
  $ 350,000,000  

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year; and provided,
further, if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.
          7.13 Amendments of Organization Documents. Amend any of its
Organization Documents in any respect materially adverse to the Lenders.
          7.14 Accounting Changes. Make any change in (a) its accounting
policies or reporting practices, except as required or permitted by GAAP, or
(b) its fiscal year.
          7.15 Prepayments, Etc. of Indebtedness. If an Event of Default under
Sections 8.01(a) or (b) (only with respect to an Event of Default under
Section 7.11) shall have occurred and be continuing, voluntarily prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness, except (a) the prepayment of the Credit Extensions in

94



--------------------------------------------------------------------------------



 



accordance with the terms of this Agreement and (b) regularly scheduled or
required repayments or redemptions of Indebtedness set forth in Schedule 7.02
and refinancings and refundings of such Indebtedness in compliance with
Section 7.02(c).
          7.16 Amendment, Etc. of Related Documents and Indebtedness. (a) Cancel
or terminate any Related Document or consent to or accept any cancellation or
termination thereof, other than in accordance with its terms (b) amend, modify
or change in any manner any term or condition of any Related Document or give
any consent, waiver or approval thereunder, (c) waive any default under or any
breach of any term or condition of any Related Document, (d) take any other
action in connection with any Related Document, in the case of each of clauses
(a) through (d), that would materially impair the value of the interest or
rights of any Loan Party thereunder or that would materially impair the ability
of the Lenders to be repaid hereunder or (e) if an Event of Default under
Sections 8.01(a) or (b) (only with respect to an Event of Default under
Section 7.11) shall have occurred and be continuing, amend, modify or change in
any manner any term or condition of any Indebtedness set forth in Schedule 7.02,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(c).
          7.17 Limitation on Negative Pledge Clauses. Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of the Borrower or any Subsidiary Guarantor to create, incur, assume
or suffer to exist any Lien upon any of its property to secure the Obligations
hereunder; provided, however, that the foregoing clause shall not apply to
Contractual Obligations which:
          (a) exist on the date hereof and (to the extent not otherwise
permitted by this Section 7.17) are listed on Schedule 7.17 hereto;
          (b) are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower;
          (c) arise in connection with any Lien permitted by Section 7.01 to the
extent such restrictions relate solely to the assets (and any proceeds in
respect thereof) which are the subject of such Lien;
          (d) represent Indebtedness permitted by Section 7.02 (b), (c), (d),
(e), (i), (k), (l), (n) and (o); provided, that such Indebtedness shall not
conflict with (i) any terms of this Agreement, any other Loan Document or the
terms of any other Indebtedness and (ii) the Borrower’s obligation to grant
Liens to the Administrative Agent for the benefit of the Secured Parties in
Collateral acquired after the Restatement Date in accordance with the terms of
the Loan Documents;
          (e) represent secured Indebtedness permitted by Section 7.01(j) to the
extent that such restrictions apply only to the Subsidiaries incurring or
guaranteeing such Indebtedness (and the Subsidiaries of such Subsidiaries);
          (f) arise in connection with any Disposition permitted by
Section 7.05, with respect to the assets so Disposed;

95



--------------------------------------------------------------------------------



 



          (g) are customary provisions in joint venture agreements and other
similar agreements applicable solely to such joint venture or the Equity
Interests therein;
          (h) are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto;
          (i) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Subsidiary;
          (j) are customary limitations (including financial maintenance
covenants) existing under or by reason of leases entered into in the ordinary
course of business;
          (k) are restrictions on cash or other deposits imposed under contracts
entered into in the ordinary course of business;
          (l) are customary provisions restricting assignment of any agreements;
or
          (m) are restrictions imposed by any agreement relating to any
Permitted Securitization Program to the extent that such restrictions relate to
the Securitization Assets that are the subject of such Permitted Securitization
Program; or
          (n) are set forth in any agreement evidencing an amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing of the Contractual Obligations referred to in clauses (a) through
(l) above; provided, that such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing is, in the good
faith judgment of the Borrower, not materially less favorable to the Loan
Parties and the Lenders with respect to such limitations than those applicable
pursuant to such Contractual Obligations prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an Event
of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03(a), 6.03(b),
6.03(c), 6.05(a), 6.07,6.08,6.10, 6.11, 6.12, 6.15, 6.16, 6.20, 6.21 or
Article VII, (ii) any of the Subsidiary Guarantors fails to perform or observe
any term, covenant or agreement contained in Section IV of the Subsidiary
Guaranty (but only to the extent it relates to a default under

96



--------------------------------------------------------------------------------



 



one of the covenants listed in clause (i) above) or (iii) any of the Loan
Parties fails to perform or observe any term, covenant or agreement contained in
Section 4 of the Security Agreement; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts or
Guarantees of the Obligations), in each case having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit agreement) of
more than the Threshold Amount, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness or Guarantee was
created or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity, or such Guarantee to
become due or payable; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined under such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) there occurs under any of the Coal Supply Agreements, the Coal Supply
Agreement I, the Coal Supply Agreement II, or any Liability Assumption Agreement
an early termination of such agreement for any reason which could reasonably be
expected to have an adverse effect on any Loan Party or that would impair the
ability of the Lenders to be repaid in full hereunder.
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or

97



--------------------------------------------------------------------------------



 



similar officer for it or for all or any substantial part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any substantial part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any substantial part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any of its
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party
insurance), and, such judgments or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or
     (i) ERISA. (i) The occurrence of any of the following events that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect: (i) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in an actual obligation to pay money of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC or (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control;
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms hereof or thereof, including as a result of a transaction permitted by
Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required hereby or thereby (subject to Liens permitted by
Section 7.01), on the Collateral purported to be covered thereby, except to the
extent that any such loss of perfection or priority results from the

98



--------------------------------------------------------------------------------



 



failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file UCC continuation statements and except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied or failed to
acknowledge coverage; or
     (m) Tax Matters. (i) The Spin-Off fails to qualify under Section 355 of the
Code, (ii) the Capital Stock of Borrower distributed in connection with the
Spin-Off fails to be treated as qualified property pursuant to Section 355(e) of
the Code or (iii) the contribution of assets by Peabody to Borrower in
connection with the Spin-Off fails to qualify under Section 368 of the Code or
Peabody recognizes any gain in connection with such contribution.
          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

99



--------------------------------------------------------------------------------



 



     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
          9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

100



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank and potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
          9.02 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
          9.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

101



--------------------------------------------------------------------------------



 



          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          9.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

102



--------------------------------------------------------------------------------



 



          9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the approval of the Borrower (such approval
not to be unreasonably withheld), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided, that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
          Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
          9.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such

103



--------------------------------------------------------------------------------



 



documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          9.08 No Other Duties, Etc. Except as expressly set forth herein, none
of the “Sole Lead Book Manager”, “Joint Lead Arranger” or other titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights

104



--------------------------------------------------------------------------------



 



of any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.
          9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
     (b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Lien or subordinate its interest in particular types or items of property,
or to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.10.
          9.11 Indemnification. If the IRS or any other Governmental Authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender or L/C Issuer due to a failure on the part of such
Lender or L/C Issuer (because the appropriate form was not delivered, was not
properly executed, or because such Lender or L/C Issuer failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender or L/C Issuer shall indemnify and hold the Administrative Agent
harmless for all amounts paid, directly or indirectly, by the Administrative
Agent, as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section 9.11, together with all costs and expenses (including
attorneys fees and expenses). The obligation of the Lenders and the L/C Issuer
under this subsection shall survive the payment of all Obligations hereunder and
the resignation or replacement of the Administrative Agent.

105



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANENOUS
          10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any mandatory reduction of the
Aggregate Commitments hereunder without the written consent of each Lender
directly adversely affected thereby;
     (c) reduce the principal of, or the stated rate of interest specified
herein on, any Loan or Unreimbursed Amount, or (subject to clause (iv) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (d) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (e) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
     (f) other than as permitted by Section 9.10, release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender; or
     (g) release all or substantially all of the Subsidiary Guarantors, without
the written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

106



--------------------------------------------------------------------------------



 



and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     In addition, notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Credit Loans and the accrued interests and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, however, that (i) no such
amendment shall permit the Additional Extensions of Credit to share ratably with
or with preference to the Revolving Credit Loans in the application of any
mandatory prepayments without the consent of the Required Revolving Lenders and
(ii) the terms of such amendment shall be no more favorable to the Lenders under
such Additional Extensions of Credit than the terms of this agreement are to the
Lenders, including, but not limited to, with respect to the pricing of such
Additional Extension of Credit.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace each non-consenting Lender in accordance with Section 10.13; provided,
that such amendment, waiver, consent or release can be effected as a result of
all such assignments.
     Any such waiver and any such amendment or modification pursuant to this
Section 10.01 shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the L/C Issuer, the Swing Line Lender, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders, the L/C Issuer, the Swing Line Lender and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default that is waived pursuant to this Section 10.01 shall be deemed to be
cured and not continuing during the period of such waiver.
     10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other

107



--------------------------------------------------------------------------------



 



communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or on Schedule 1 to the Lender Addendum to which such Lender is a party.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.
          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to the Lenders and the L/C Issuers to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR

108



--------------------------------------------------------------------------------



 



ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
          (d) Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
          (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
          10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
          10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the

109



--------------------------------------------------------------------------------



 



Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery, administration and
enforcement of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable and documented fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such all reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable
out-of-pocket costs and expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to

110



--------------------------------------------------------------------------------



 



be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages result from the gross negligence or
willful misconduct of such Indemnitee.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
          10.05 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the

111



--------------------------------------------------------------------------------



 



Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
          10.06 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

112



--------------------------------------------------------------------------------



 



     (iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the L/C Issuer, at any reasonable
time and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain

113



--------------------------------------------------------------------------------



 



solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b), (c) and
(f) of the first proviso to Section 10.01 that affects such Participant. Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided, that in the case of Section 3.01, such Participant shall have complied
with the requirements of such section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
          (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other L/C Issuer assigns all of its Commitment and Revolving
Credit Loans pursuant to Section 10.06(b), Bank of America or any L/C Issuer
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line

114



--------------------------------------------------------------------------------



 



Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer or Swing Line Lender, as the case may be. If Bank
of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to such L/C Issuer to effectively assume the obligations of such
L/C Issuer with respect to such Letters of Credit.
          10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section.
          For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided, that in the case of information received from the Borrower
or any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation

115



--------------------------------------------------------------------------------



 



to do so if such Person has exercised reasonable care to protect such
Information, and in no event less than the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities laws.
          10.08 Right of Setoff. Upon any amount becoming due and payable
hereunder (whether at stated maturity, by acceleration or otherwise), each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
          10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements

116



--------------------------------------------------------------------------------



 



and understandings, oral or written, relating to the subject matter hereof.
Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement or of a Lender
Addendum by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
          10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
          10.12 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          10.13 Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is at such time a Defaulting Lender or has given
notice pursuant to Section 3.02 or (d) any Lender becomes a “Nonconsenting
Lender” (hereinafter defined), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to (and such Lender shall) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee selected by the
Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:
     (a) the Administrative Agent shall have received the assignment fee
specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such

117



--------------------------------------------------------------------------------



 



outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
     (d) such assignment does not conflict with applicable Laws; and
     (e) neither the Administrative Agent nor any Lender shall be obligated to
be or to find the assignee.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. In the event that (x) the Borrower or the
Administrative Agent has requested the Lenders to consent to a departure or
waiver of any provisions of the Loan Documents or to agree to any amendment
thereto and (y) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Nonconsenting Lender.” Any such replacement shall
not be deemed a waiver of any rights that the Borrower shall have against the
replaced Lender.
          10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

118



--------------------------------------------------------------------------------



 



          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          10.16 Delivery of Lender Addenda. Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.
          10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
any Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and any Arranger,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and any Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the

119



--------------------------------------------------------------------------------



 



relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
any Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and any Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
          10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.
          10.19 Time of the Essence. Time is of the essence of the Loan
Documents.
          10.20 Amendment and Restatement. It is the intention of each of the
parties hereto that the Original Credit Agreement be amended and restated in its
entirety pursuant to this Agreement so as to preserve and continue the
perfection and priority of all Liens securing Indebtedness and Obligations under
the Original Credit Agreement and that all Indebtedness and Obligations of the
Borrower and the Subsidiary Guarantors hereunder shall be secured by the Liens
evidenced under the Collateral Documents and that this Agreement does not
constitute a novation or termination of the Indebtedness and Obligations
existing under the Original Credit Agreement (or serve to terminate
Section 10.04 of the Original Credit Agreement or any of the Borrower’s
obligations thereunder with respect to the existing Lenders). In addition,
unless specifically amended hereby, each of the Loan Documents shall continue in
full force and effect and that, from and after the Restatement Date, all
references to the “Credit Agreement” contained therein shall be deemed to refer
to this Agreement.

120



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

            PATRIOT COAL CORPORATION
      By:   /s/ Joseph W. Bean         Name:   Joseph W. Bean        Title:  
Senior Vice President — Law and Administration, General Counsel and Corporate
Secretary     

[Patriot Coal Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Kathleen M. Carry         Name:   Kathleen M. Carry       
Title:   Vice President     

[Patriot Coal Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender, L/C Issuer and
Swing Line Lender
      By:   /s/ Stephen J. Hoffman         Name:   Stephen J. Hoffman       
Title:   Managing Director     

[Patriot Coal Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 6.21
Post-Closing Obligations

I.   Within 30 days after the Restatement Date, the Administrative Agent shall
have received completed requests for information listing the financing
statements referred to in Section 4.01(a)(iii) and all other effective financing
statements filed in the jurisdictions referred to in Section 4.01(a)(iii) that
name any Loan Party as debtor, together with copies of such other financing
statements.   II.   Within 45 days after the Restatement Date, the
Administrative Agent shall have received:

  A.   modifications to each of the Mortgages set forth on Schedule 4.01(b) (the
“Mortgage Modifications”), together with:

  i.   evidence that counterparts of the Mortgage Modifications have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices in Kentucky and Illinois that the
Administrative Agent may deem necessary or desirable in order to maintain a
valid first and subsisting Lien on the property described therein in favor of
the Administrative Agent for the benefit of the Secured Parties and that all
filing, documentary, stamp, intangible and recording taxes and fees have been
paid;     ii.   evidence that all other actions that the Administrative Agent
may deem necessary or desirable in order to maintain valid first and subsisting
Liens on the property described in the Mortgages have been taken;

  B.   the executed opinions of each of Gordon & Gordon, PSC and Ziemer,
Stayman, Weitzel & Shoulders, LLP local counsel to the Loan Parties in Kentucky
and Illinois, respectively, addressed to the Administrative Agent and each of
the other Secured Parties, as to the enforceability of the Mortgages as modified
by the Mortgage Modifications and such other customary and related matters in
connection therewith and herewith as the Administrative Agent may reasonably
request;     C.   if requested by the Administrative Agent, an opinion of
counsel from West Virginia counsel to the Loan Parties regarding the status of
the Liens in favor of the Administrative Agent with respect to Loan Parties
incorporated or organized in West Virginia and certain customary related
matters;     D.   notwithstanding anything to the contrary in Section (II) of
this Schedule 6.21, if any of the Mortgages set forth on Schedule 4.01(b)
constitute leasehold mortgages or leasehold deeds of trust and the terms of such
lease (or applicable state law, if such lease is silent on the issue) prohibit a
mortgage thereof, then the Borrower shall only be required to use commercially
reasonable efforts to deliver Mortgage Modifications, including any legal
opinion in connection therewith as required

 



--------------------------------------------------------------------------------



 



      hereby, to the Administrative Agent within 45 days after the Restatement
Date; and

III.   Within 60 days after the Restatement Date (or such longer period as the
Administrative Agent may approve in its reasonable discretion):

  A.   the Administrative Agent shall have received the results of all lien
searches that have not been completed as of the Restatement Date; and     B.  
the Borrower or its designee shall have filed termination statements and/or
amendments in form appropriate for filing under the Uniform Commercial Code of
all jurisdictions that the Administrative Agent may deem necessary with respect
to any of the items set forth on Schedule 7.01 (in the form delivered as of the
Restatement Date) as deemed reasonably necessary by the Administrative Agent in
consultation with the Borrower or with respect to any other Liens set forth in
the lien search results required by Section III.A of this Schedule 6.21 and not
otherwise permitted to be outstanding under the terms of this Agreement, or
otherwise in order to maintain perfection and priority of the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement.

IV.   Within 5 Business Days after the Borrower has satisfied its obligations as
required by Section III of this Schedule 6.21, the Administrative Agent shall
have received an amended or supplemented Schedule 7.01 to reflect the results of
the outstanding lien searches and related requests contemplated by Section III
of this Schedule 6.21.   V.   Within 2 days after the Restatement Date, the
Administrative Agent shall have received the executed opinion of Morris,
Nichols, Arsht & Tunnel LLP, special Delaware counsel to the Loan Parties,
addressed to the Administrative Agent and each of the other Secured Parties, as
to certain matters concerning the Loan Parties organized in the State of
Delaware and certain of the Loan Documents as the Administrative Agent may
reasonably request.

 